Exhibit 10.1

AMENDMENT AND RESTATEMENT EXECUTION VERSION

 

 

CREDIT AGREEMENT

among

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

UBS SECURITIES LLC and

BARCLAYS CAPITAL,

as Co-Syndication Agents,

FIFTH THIRD BANK,

U.S. BANK, NATIONAL ASSOCIATION,

BBVA COMPASS BANK,

KEYBANK NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

RBS CITIZENS, N.A.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

THE BANK OF NOVA SCOTIA and

WELLS FARGO BANK, N.A.

as Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 20, 2010

As Amended and Restated as of March 31, 2011

 

 

J.P. MORGAN SECURITIES INC., BARCLAYS CAPITAL and UBS SECURITIES LLC,

as Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1.             DEFINITIONS

     1     

1.1

   Defined Terms      1     

1.2

   Other Definitional Provisions      27     

1.3

   Financial Calculations      28   

SECTION 2.             AMOUNT AND TERMS OF COMMITMENTS

     28     

2.1

   Term Commitments      28     

2.2

   Procedure for Term Loan Borrowing      28     

2.3

   Repayment of Term Loans      29     

2.4

   Revolving Commitments      29     

2.5

   Procedure for Revolving Loan Borrowing      29     

2.6

   Swingline Commitment      30     

2.7

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      31     

2.8

   Commitment Fees, Fees with respect to Foreign Currency Loans, etc.      32   
 

2.9

   Termination or Reduction of Revolving Commitments      33     

2.10

   Foreign Currency Participations; Conversion of Foreign Currency Loans      33
    

2.11

   Prepayments and Commitment Reductions      34     

2.12

   Conversion and Continuation Options      36     

2.13

   Limitations on Eurodollar Tranches      36     

2.14

   Interest Rates and Payment Dates      37     

2.15

   Computation of Interest and Fees      37     

2.16

   Inability to Determine Interest Rate      38     

2.17

   Pro Rata Treatment and Payments      38     

2.18

   Requirements of Law      40     

2.19

   Taxes      42     

2.20

   Indemnity      44     

2.21

   Change of Lending Office      45     

2.22

   Replacement of Lenders      45     

2.23

   Defaulting Lenders      46     

2.24

   Incremental Facility      48     

2.25

   Foreign Exchange Rate      50   

SECTION 3.             LETTERS OF CREDIT

     50     

3.1

   L/C Commitment      50     

3.2

   Procedure for Issuance of Letter of Credit      51     

3.3

   Fees and Other Charges      51     

3.4

   L/C Participations      51     

3.5

   Reimbursement Obligation of the Borrower      52     

3.6

   Obligations Absolute      53     

3.7

   Letter of Credit Payments      53     

3.8

   Applications      53     

3.9

   Cash Collateralization.      54     

3.10

   Currency Adjustments      54     

3.11

   Replacement of an Issuing Lender      54   



--------------------------------------------------------------------------------

SECTION 4.             REPRESENTATIONS AND WARRANTIES      54     

4.1

   Organization; Powers.      54     

4.2

   Authorization; Enforceability      55     

4.3

   Governmental Approvals; No Conflicts      55     

4.4

   Financial Condition      55     

4.5

   Properties      56     

4.6

   Litigation and Environmental Matters      56     

4.7

   Compliance with Laws      56     

4.8

   Investment Company Status      56     

4.9

   Taxes      56     

4.10

   ERISA      57     

4.11

   Disclosure      57     

4.12

   Subsidiaries      57     

4.13

   Insurance      57     

4.14

   Labor Matters      57     

4.15

   Solvency      58     

4.16

   Federal Regulations      58     

4.17

   Use of Proceeds      58     

4.18

   Security Documents      59     

4.19

   Regulation H      59     

4.20

   Certain Documents      59   

SECTION 5.             CONDITIONS PRECEDENT

     59     

5.1

   Conditions to Initial Extension of Credit      59     

5.2

   Conditions to Each Extension of Credit      62   

SECTION 6.             AFFIRMATIVE COVENANTS

     62     

6.1

   Financial Statements      62     

6.2

   Certificates; Other Information      63     

6.3

   Payment of Taxes      64     

6.4

   Maintenance of Existence; Compliance      64     

6.5

   Maintenance of Property; Insurance      65     

6.6

   Compliance with Laws      65     

6.7

   Inspection of Property; Books and Records; Discussions      65     

6.8

   Notices      65     

6.9

   Environmental Laws      66     

6.10

   Additional Collateral, etc      66     

6.11

   Retirement of Repurchased Stock      68   

SECTION 7.             NEGATIVE COVENANTS

     68     

7.1

   Financial Condition Covenants      68     

7.2

   Indebtedness      68     

7.3

   Liens      69     

7.4

   Fundamental Changes      71     

7.5

   Disposition of Property      72     

7.6

   Restricted Payments      73     

7.7

   Reserved      74   



--------------------------------------------------------------------------------

 

7.8

   Investments      74     

7.9

   Optional Payments and Modifications of Certain Debt Instruments      75     

7.10

   Transactions with Affiliates      75     

7.11

   Sales and Leasebacks      76     

7.12

   Swap Agreements      76     

7.13

   Clauses Restricting Subsidiary Distributions      76     

7.14

   Lines of Business      77     

7.15

   Amendments to Misys Documents      77     

7.16

   Business; Liabilities; Assets of Certain Subsidiaries      77   

SECTION 8.             EVENTS OF DEFAULT

     78   

SECTION 9.             THE AGENTS

     80     

9.1

   Appointment      80     

9.2

   Delegation of Duties      80     

9.3

   Exculpatory Provisions      80     

9.4

   Reliance by Administrative Agent      81     

9.5

   Notice of Default      81     

9.6

   Non-Reliance on Agents and Other Lenders      81     

9.7

   Indemnification      82     

9.8

   Agent in Its Individual Capacity      82     

9.9

   Successor Administrative Agent      83     

9.10

   Arrangers, Lead Arrangers, Documentation Agent and Syndication Agent      83
  

SECTION 10.           MISCELLANEOUS

     83     

10.1

   Amendments and Waivers      83     

10.2

   Notices      84     

10.3

   No Waiver; Cumulative Remedies      85     

10.4

   Survival of Representations and Warranties      85     

10.5

   Payment of Expenses      85     

10.6

   Successors and Assigns; Participations and Assignments      86     

10.7

   Adjustments; Set-off      89     

10.8

   Counterparts      90     

10.9

   Severability      90     

10.10

   Integration      90     

10.11

   GOVERNING LAW      91     

10.12

   Submission To Jurisdiction; Waivers      91     

10.13

   Acknowledgements      91     

10.14

   No Fiduciary Duty      91     

10.15

   Additional Borrowers      92     

10.16

   Releases of Guarantees and Liens      92     

10.17

   Judgment Currency      93     

10.18

   WAIVERS OF JURY TRIAL      94     

10.19

   USA Patriot Act      94   



--------------------------------------------------------------------------------

EXHIBITS: A   Form of Guarantee and Collateral Agreement B   Form of Compliance
Certificate C   Form of Closing Certificate D   [Reserved] E   Form of
Assignment and Assumption G   [Reserved] H   Form of Exemption Certificate I  
Form of Incremental Facility Activation Notice SCHEDULE: 1.1(B)   Foreign
Currency Commitments 1.1(C)   Administrative Schedule



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of August 20, 2010, as amended and
restated as of March 31, 2011, among Allscripts Healthcare Solutions, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), Fifth Third Bank, U.S. Bank, National Association, BBVA Compass
Bank, KeyBank National Association, Mizuho Corporate Bank, Ltd., RBS Citizens,
N.A., Sumitomo Mitsui Banking Corporation, SunTrust Bank, The Bank of Nova
Scotia and Wells Fargo Bank, N.A. as co-documentation agents (in such capacity,
each a “Co-Documentation Agent” and together the “Documentation Agents”),
Barclays Capital and UBS Securities LLC, as co-syndication agents (in such
capacity, each a “Co-Syndication Agent” and together the “Syndication Agents”),
and JPMorgan Chase Bank, N.A., as administrative agent.

R E C I T A L S

WHEREAS the Borrower, the Lenders, JPMorgan Chase Bank, N.A., as administrative
agent, and the other agents named therein are parties to that certain Credit
Agreement, dated as of August 20, 2010 (the “Original Credit Agreement”)
pursuant to which certain loans and other extensions of credit were made to the
Borrower;

WHEREAS, the Borrower has requested, and the Lenders and the Administrative
Agent have agreed to enter into this amendment and restatement of the Original
Credit Agreement; and

WHEREAS, the Borrower has requested, and J.P. Morgan Europe Limited has agreed
to act as the Foreign Currency Agent hereunder;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Original Credit Agreement shall be amended and restated to read in its entirety
as provided for herein:

SECTION 1. DEFINITIONS

1.1 Defined Terms

As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Currency”: the currencies of Singapore, Malaysia, the United Arab
Emirates, the State of Qatar, Australia, the United Kingdom, Hong Kong, India,
Canada, China and any



--------------------------------------------------------------------------------

additional currencies determined after the Closing Date by mutual agreement of
Borrower, Issuing Lender and Administrative Agent.

“Additional Borrower”: as defined in Section 10.15.

“Adjustment Date”: a date that is three Business Days after the date on which
financial statements are delivered to the Administrative Agent pursuant to
Section 6.1, commencing with the date that is three Business Days after the date
the financial statements are delivered to the Administrative Agent with respect
to the fiscal year ending December 31, 2010 (the “First Adjustment Date”).

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.

“Administrative Schedule”: Schedule 1.1(C) to this Agreement, which contains
administrative information in respect of each Foreign Currency and each Foreign
Currency Loan.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Arrangers, the Syndication Agents, the
Documentation Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Aggregate Exposure
Percentage” shall mean the ratio (expressed as a percentage) of such Lender’s
Aggregate Exposure at such time to the Aggregate Exposure of all Lenders at such
time disregarding any Defaulting Lender’s Aggregate Exposure. If the Commitments
have terminated or expired, the Aggregate Exposure Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans and Swingline Loans

     1.25 %      2.25 % 

Term Loans

     1.25 %      2.25 % 

 

2



--------------------------------------------------------------------------------

; provided, that on and after the First Adjustment Date, the Applicable Margin
with respect to Revolving Loans, Swingline Loans and Term Loans will be
determined pursuant to the Applicable Pricing Grid.

“Applicable Pricing Grid”: the table set forth below:

 

    

Total Leverage Ratio

   Applicable Margin
for Eurodollar Loans     Applicable Margin
for ABR Loans     Commitment
Fee Rate  

Level I

   Greater than 2.50 to 1.00      2.50 %      1.50 %      0.45 % 

Level II

   Greater than 2.00 to 1.00 but equal to or less than 2.50 to 1.00      2.25 % 
    1.25 %      0.40 % 

Level III

   Greater than 1.50 to 1.00 but equal to or less than 2.00 to 1.00      2.00 % 
    1.00 %      0.35 % 

Level IV

   Greater than 1.00 to 1.00 but equal to or less than 1.50 to 1.00      1.75 % 
    0.75 %      0.30 % 

Level V

   Equal to or less than 1.00 to 1.00      1.50 %      0.50 %      0.25 % 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Total Leverage Ratio shall become effective
on each Adjustment Date and shall remain in effect until the next change to be
effected pursuant to this paragraph; provided that (a) no adjustment to a level
providing a lower pricing shall be effected while an Event of Default is in
existence and (b) the highest rate set forth in each column of the Applicable
Pricing Grid shall apply at all times while an Event of Default under clause
(a) or (f) of Section 8 shall have occurred and be continuing. If any financial
statements referred to above are not delivered within the time periods specified
in Section 6.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply. Each determination of
the Total Leverage Ratio pursuant to the Applicable Pricing Grid shall be made
in a manner consistent with the determination thereof pursuant to Section 7.1.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Arrangers”: J.P. Morgan Securities Inc., Barclays Capital and UBS Securities
LLC, as the arrangers of the Commitments under this Agreement.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by Section 7.5 (other than
clause (l) thereof) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 10.6(b).

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Material Adverse Effect”: any event, occurrence, fact, condition,
effect, change or development that, individually or when taken together with all
other events, occurrences, facts, conditions, effects, changes or developments,
is, or is reasonably expected to be, materially adverse to the business, assets,
liabilities (contingent or otherwise), financial condition or results of
operations of the Borrower and its Subsidiaries, taken as a whole; provided,
however, that none of the following shall constitute, and no event, effect,
change or development to the extent resulting from any of the following, shall
constitute or be taken into account in determining whether there has been a
“Borrower Material Adverse Effect”: (i) factors affecting the national or world
economy or financial, banking, credit, securities or commodities markets, taken
as a whole, except to the extent the Borrower and its Subsidiaries are adversely
affected in a disproportionate manner as compared to other comparable companies
in the industry in which the Borrower and its Subsidiaries operate;
(ii) conditions generally affecting the industries in which the Borrower or its
Subsidiaries operate, except to the extent the Borrower and its Subsidiaries are
adversely affected in a disproportionate manner as compared to other comparable
companies in the industry in which the Borrower and its subsidiaries operate;
(iii) factors resulting from or arising out of the announcement of the Eclipsys
Merger Agreement, the Misys Agreement or the transactions contemplated thereby
(including any shareholder or derivative litigation arising from or relating to
the Eclipsys Merger Agreement, the Misys Agreement or the transactions
contemplated thereby) or the performance of the Eclipsys Merger Agreement or the
Misys Agreement; (iv) any circumstances relating to the loss in whole or in part
of any business relationship with any customer or client of the Borrower or any
of its Subsidiaries set forth in Section 9.1(A) of the Parent Disclosure Letter
( as defined in the Eclipsys Merger Agreement), other than as a result of the
valid

 

4



--------------------------------------------------------------------------------

termination by a customer or client of any written contract due to the breach by
the Borrower or any of its Subsidiaries of its obligations under any such
written contract to license material intellectual property rights owned by the
Borrower or any of its Subsidiaries or perform material services related to such
licenses required to be licensed or performed, respectively, under such written
contract; (v) any failure by the Borrower to meet any analysts’ revenue or
earnings projections or Borrower guidance, in and of themselves, or any failure
by the Borrower to meet any of the Borrower’s internal or published revenue or
earnings projections or forecasts, in and of themselves, or any decline in the
trading price or trading volume of the common stock of the Borrower, in and of
themselves (it being understood that any event, occurrence, fact, condition,
effect, change or development giving rise to any such failure or decline, other
than an event, occurrence, fact, condition, effect, change or development set
forth in clauses (i) through (iv) above or clauses (vi) through (viii) below,
may be deemed to constitute, and may be taken into account in determining
whether there has been, or is reasonably expected to be, a Borrower Material
Adverse Effect); (vi) any effect resulting from changes in laws or accounting
principles, in each case, after the Closing Date; (vii) any effect resulting
from any outbreak or escalation of hostilities, the declaration of a national
emergency or war, or the occurrence of any act of terrorism; or (viii) any
increase in the cost of or decrease in the availability of financing to the
Borrower or its subsidiaries with respect to the Share Repurchases.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market and (ii) with respect to notices and determinations in
connection with, and payments of principal and interest on, Foreign Currency
Loans (x) such day is also a day for trading by and between banks in deposits
for the applicable Foreign Currency in the interbank eurocurrency market,
(y) with respect to Foreign Currency Loan denominated in Euros, such day is also
a TARGET Day (as determined by the Administrative Agent) and (z) with respect to
Foreign Currency Loans denominated in a Foreign Currency other than Euros, such
day is also a day on which banks are open for dealings in such Foreign Currency
in the city which is the principal financial center of the country of issuance
of the applicable Foreign Currency.

“Calculation Date”: the last Business Day of each calendar month (or any other
day selected by the Administrative Agent); provided that (a) the second Business
Day preceding (or such other Business Day as the Administrative Agent shall deem
applicable with respect to any Foreign Currency in accordance with rate-setting
convention for such Foreign Currency) (i) each Borrowing Date with respect to
any Foreign Currency Loan or (ii) any date on which a Foreign Currency Loan is
continued shall also be a “Calculation Date”, (b) each Borrowing Date with
respect to any other Loan made hereunder shall also be a “Calculation Date” and
(c) the date of issuance, amendment, renewal or extension of a Letter of Credit
shall also be a Calculation Date.

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capital Lease Obligations) by the Borrower
and its Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on a consolidated statement
of cash flows of the Borrower and its Subsidiaries.

“Capital Lease Obligations”: of any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal

 

5



--------------------------------------------------------------------------------

property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) bonds or notes issued by or guaranteed by any Person
incorporated under the laws of the United States of America or any state thereof
at the time of acquisition rated at least A (or the equivalent thereof) or
better by S&P or at least A2 (or the equivalent thereof) or better by Moody’s
and maturing within one year of the date of acquisition; (h) money market mutual
or similar funds that invest exclusively in assets satisfying the requirements
of clauses (a) through (g) of this definition; or (i) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“Change in Control”: (a) any “person” or “group” (other than any Misys Affiliate
prior to consummation of the Initial Share Repurchase) as such terms are used
for purposes of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”), whether or not applicable, is or becomes the “beneficial
owner” (as that term is used in Rules 13d-3 and 13d-5 under the Exchange Act,
whether or not applicable), directly or indirectly, of more than 35% of the
total voting power in the aggregate of all classes of Capital Stock then
outstanding of the Borrower normally entitled to vote in elections of directors
or (b) other than as contemplated by the Misys Documentation and Eclipsys
Documentation, occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(1) nominated by the board of directors of the Borrower nor (2) appointed or
approved by directors so nominated.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is August 20, 2010.

 

6



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties (other than Excluded Property),
now owned or hereafter acquired, upon which a Lien is purported to be created by
any Security Document.

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commitment Fee Rate”: 0.40% per annum; provided, that on and after the First
Adjustment Date, the Commitment Fee Rate will be determined pursuant to the
Applicable Pricing Grid.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated July 2010 and furnished to certain Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date; provided
that, if the Borrower or any of its Subsidiaries acquires all of the Capital
Stock or substantially all of the assets of, any Person during the period for
which the change in Consolidated Working Capital is being measured under
circumstances permitted under Section 7.8 hereof, Consolidated Working Capital
shall be adjusted to give pro forma effect to such acquisition assuming that
such transaction had occurred on the first day of such period.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Controlled Foreign Corporation”: as defined in Section 957(a) of the Code.

 

7



--------------------------------------------------------------------------------

“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender, any Fronting Lender or any other Lender.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit, Swingline
Loans or Foreign Currency Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit, Swingline Loans and Foreign Currency Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosure Statement”: that certain disclosure statement executed and delivered
by the Loan Parties to the Administrative Agent as of the Closing Date.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disregarded Entity”: a Person that is disregarded as separate from its owner
for federal income tax purposes within the meaning of Code Section 7701 and the
related Treasury regulations.

“Documentation Agents”: as defined in the preamble hereto.

“Dollar Equivalent”: with respect to an amount denominated in any currency other
than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the most recent Calculation Date.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EBIT”: without duplication, for any period, consolidated net income from
continuing operations of the Borrower and its Subsidiaries, plus non-cash
stock-based compensation expenses, interest expense, income taxes, and minus in
the case of income or plus in the case of losses, non-cash non-operating items
and one-time charges and non-cash extraordinary gains or losses and other
non-cash

 

8



--------------------------------------------------------------------------------

non-recurring items of income or expense and gains or losses related to the sale
of auction rate securities acquired by Eclipsys or its Subsidiaries prior to the
Closing Date plus (a) transaction fees and expenses associated with or incurred
by the Borrower or any of its Subsidiaries in connection with this Agreement or
any transactions contemplated herein or in connection with the Share
Repurchases, the Share Exchange Transactions or the Permitted Eclipsys
Acquisition (provided, that the aggregate amount of cash transaction fees and
cash expenses permitted to be added back during the term of this Agreement shall
not exceed the following amounts with respect to the following fiscal periods:
(i) Borrower’s fiscal quarter ended August 31, 2009, $3,900,000; (ii) Borrower’s
fiscal quarter ended November 30, 2009, $1,400,000; (iii) Borrower’s fiscal
quarter ended February 28, 2010, $100,000; (iv) Borrower’s fiscal quarter ended
May 31, 2010, $9,100,000; (v) Eclipsys’ fiscal quarter ended June 30, 2010,
$3,500,000; and (vi) all later fiscal periods, the aggregate amount of
$65,000,000); (b) transaction fees and expenses associated with or incurred by
the Borrower or any of its Subsidiaries in connection with any Permitted
Acquisition in an amount acceptable to Administrative Agent and (c) deferred
revenue adjustments made in accordance with GAAP; provided that, if the Borrower
or any of its Subsidiaries acquires all of the Capital Stock or substantially
all of the assets of, any Person during such period under circumstances
permitted under Section 7.8 hereof, EBIT shall be adjusted to give pro forma
effect to such acquisition assuming that such transaction had occurred on the
first day of such period.

“EBITDA”: without duplication, for any period, consolidated net income from
continuing operations of the Borrower and its Subsidiaries, plus depreciation,
amortization, non-cash stock-based compensation expenses, interest expense,
income taxes, and minus in the case of income or plus in the case of losses,
non-cash non-operating items and one-time charges and non-cash extraordinary
gains or losses and other non-cash non-recurring items of income or expense and
gains or losses related to the sale of auction rate securities acquired by
Eclipsys or its Subsidiaries prior to the Closing Date plus (a) transaction fees
and expenses associated with or incurred by the Borrower or any of its
Subsidiaries in connection with this Agreement or any transactions contemplated
herein or in connection with the Share Repurchases, the Share Exchange
Transactions or the Permitted Eclipsys Acquisition (provided, that the aggregate
amount of cash transaction fees and cash expenses permitted to be added back
during the term of this Agreement shall not exceed the following amounts with
respect to the following fiscal periods: (i) Borrower’s fiscal quarter ended
August 31, 2009, $3,900,000; (ii) Borrower’s fiscal quarter ended November 30,
2009, $1,400,000; (iii) Borrower’s fiscal quarter ended February 28, 2010,
$100,000; (iv) Borrower’s fiscal quarter ended May 31, 2010, $9,100,000;
(v) Eclipsys’ fiscal quarter ended June 30, 2010, $3,500,000; and (vi) all later
fiscal periods, the aggregate amount of $65,000,000); (b) transaction fees and
expenses associated with or incurred by the Borrower or any of its Subsidiaries
in connection with any Permitted Acquisition in an amount acceptable to
Administrative Agent and (c) deferred revenue adjustments made in accordance
with GAAP; provided that, if the Borrower or any of its Subsidiaries acquires
all of the Capital Stock or substantially all of the assets of, any Person
during such period under circumstances permitted under Section 7.8 hereof,
EBITDA shall be adjusted to give pro forma effect to such acquisition assuming
that such transaction had occurred on the first day of such period.

“Eclipsys”: Eclipsys Corporation, a Delaware corporation.

“Eclipsys Documentation”: collectively, the Eclipsys Merger Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Eclipsys Material Adverse Effect”: except as set forth in Section 6.3(c) of the
Company Disclosure Letter or in the Company SEC Disclosure (as such terms are
defined in the Eclipsys Merger Agreement), any event, occurrence, fact,
condition, effect, change or development that, individually or when taken
together with all other events, occurrences, facts, conditions, effects, changes
or developments, is, or is reasonably expected to be, materially adverse to the
business, assets, liabilities

 

9



--------------------------------------------------------------------------------

(contingent or otherwise), financial condition or results of operations of
Eclipsys and its subsidiaries, taken as a whole; provided, however, that none of
the following shall constitute, and no event, effect, change or development to
the extent resulting from any of the following, shall constitute or be taken
into account in determining whether there has been an “Eclipsys Material Adverse
Effect”: (i) factors affecting the national or world economy or financial,
banking, credit, securities or commodities markets, taken as a whole, except to
the extent Eclipsys is adversely affected in a disproportionate manner as
compared to other comparable companies in the industry in which Eclipsys
operates; (ii) conditions generally affecting the industries in which Eclipsys
or its subsidiaries operate, except to the extent Eclipsys is adversely affected
in a disproportionate manner as compared to other comparable companies in the
industry in which Eclipsys operates; (iii) factors resulting from or arising out
of the announcement of the Eclipsys Merger Agreement, the Misys Agreement or the
transactions contemplated thereby (including any shareholder or derivative
litigation arising from or relating to the Eclipsys Merger Agreement, the Misys
Agreement or the transactions contemplated thereby) or the performance of the
Eclipsys Merger Agreement or the Misys Agreement; (iv) any circumstances
relating to the loss in whole or in part of any business relationship with any
customer or client of Eclipsys or any of its subsidiaries set forth in
Section 9.1 of the Company Disclosure Letter, other than as a result of the
valid termination by a customer or client of any written contract due to the
breach by Eclipsys or any of its subsidiaries of its obligations under any such
written contract to license material intellectual property rights owned by
Eclipsys or any of its subsidiaries or perform material services related to such
licenses required to be licensed or performed, respectively, under such written
contract; (v) any failure by Eclipsys to meet any analysts’ revenue or earnings
projections or Eclipsys guidance, in and of themselves, or any failure of
Eclipsys to meet any of Eclipsys’ internal or published revenue or earnings
projections or forecasts, in and of themselves (it being understood that any
event, occurrence, fact, condition, effect, change or development giving rise to
any such failure or decline, other than an event, occurrence, fact, condition,
effect, change or development set forth in clauses (i) through (iv) above or
clauses (vi) through (ix) below, may be deemed to constitute, and may be taken
into account in determining whether there has been, or is reasonably expected to
be, an Eclipsys Material Adverse Effect); (vi) any effect resulting from changes
in laws or accounting principles, in each case, after the date of the Eclipsys
Merger Agreement; (vii) any effect resulting from any outbreak or escalation of
hostilities, the declaration of a national emergency or war, or the occurrence
of any act of terrorism; (viii) any event, effect, change or development arising
or resulting from any material breach of the Eclipsys Merger Agreement by the
Borrower or its affiliates; or (ix) any increase in the cost of or decrease in
the availability of financing to the Borrower or its subsidiaries with respect
to the Share Repurchases.

“Eclipsys Merger Agreement”: Agreement and Plan of Merger among Borrower,
Arsenal Merger Corp. and Eclipsys Corporation, dated as of June 9, 2010.

“Environmental Laws”: all laws (including common law), rules, regulations,
statutes, codes, ordinances, orders, decrees, judgments, injunctions, notices or
binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower or any other Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

10



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with the Borrower or any other Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived, whether or not such automatic
waiver is hereafter eliminated); (b) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Sections 412 or 430 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the receipt by the Borrower or any of its
Subsidiaries or any other Loan Party or any of their ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (g) the
incurrence by the Borrower or any of its Subsidiaries or any other Loan Party or
any of their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its Subsidiaries or any other Loan Party or any of their
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” (within the meaning of Section 4245 of ERISA, in “reorganization”
(within the meaning of Section 4241 of ERISA), or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA).

“Euro”: the single currency of participating member states of the European
Union.

“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Foreign Currency Loan, the rate per annum determined on the
basis of the rate for deposits for the applicable Foreign Currency for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on the Reuters Screen LIBOR01 Page as of 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period (or such
other Business Day as the Administrative Agent shall deem applicable with
respect to any Foreign Currency). In the event that such rate does not appear on
such page (or otherwise on such screen), the “Eurocurrency Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying rates for deposits for the applicable Foreign Currency as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered deposits in
such Foreign Currency at or about 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period (or such other Business Day as
the Administrative Agent shall deem applicable with respect to any Foreign
Currency) in the interbank market where its foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Foreign Currency Loan, a rate per annum determined for such day
in accordance with the following formula:

 

 

Eurocurrency Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar Loan
or a Foreign Currency Loan, the aggregate (without duplication) of the maximum
rates (expressed as a decimal fraction) of reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) consolidated net income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such consolidated net income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net

 

12



--------------------------------------------------------------------------------

amount of non-cash loss on the Disposition of property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
consolidated net income over (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such consolidated net income,
(ii) the aggregate amount actually paid by the Borrower and its Subsidiaries in
cash during such fiscal year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount), (iii) the aggregate amount of all prepayments of Revolving
Loans and Swingline Loans during such fiscal year to the extent accompanying
permanent optional reductions of the Revolving Commitments, (iv) the aggregate
amount of all regularly scheduled principal payments of Funded Debt (including
the Term Loans) of the Borrower and its Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder),
(v) increases in Consolidated Working Capital for such fiscal year, (vi) the
aggregate net amount of non-cash gain on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business) to the extent included in arriving
at such consolidated net income, (vii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
capitalized software development costs, (viii) the aggregate amount of any
Restricted Payments paid in cash by the Borrower during such fiscal year
pursuant to Sections 7.6(b) or (c) (in each case of Sections 7.6(b) and (c),
except to the extent financed by incurring Indebtedness or with the proceeds of
substantially concurrent sales or issuance of Capital Stock of the Borrower) and
(ix) the aggregate amount of cash purchase price paid during such fiscal year
pursuant to any Permitted Acquisition (except to the extent financed by
incurring Indebtedness or with the proceeds of substantially concurrent sales or
issuance of Capital Stock of the Borrower).

“Excess Cash Flow Application Date”: as defined in Section 2.11(d).

“Exchange Rate”: with respect to any non-Dollar currency on any date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
on the relevant Reuters currency page at or about 11:00 A.M., London time, on
such date. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.

“Excluded Domestic Subsidiary”: (a) Eclipsys International Holdings, LLC, a
Delaware limited liability company and (b) any Domestic Subsidiary (i) that is a
Disregarded Entity, (ii) that owns (directly or through a Disregarded Entity) 65
percent or more of the Capital Stock of a Foreign Subsidiary that is a
Controlled Foreign Corporation, and (iii) that holds no material assets other
than (x) Capital Stock of one or more Foreign Subsidiaries that are Controlled
Foreign Corporations, (y) Capital Stock of one or more Disregarded Entities that
hold no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are Controlled Foreign Corporations and (z) the assets
permitted by Section 7.16.

 

13



--------------------------------------------------------------------------------

“Excluded Domestic Subsidiary Interests”: 35 percent of the Capital Stock of any
Excluded Domestic Subsidiary.

“Excluded Foreign Subsidiary Interests”: 35 percent of the voting Capital Stock
of any Foreign Subsidiary that is a Material Subsidiary directly owned by a Loan
Party and 100 percent of the Capital Stock of any other Foreign Subsidiary.

“Excluded Property”: (i) assets (including vehicles) that are subject to
certificated title statues, (ii) Excluded Real Property, (iii) assets as to
which the Administrative Agent shall determine in its sole reasonable discretion
that the cost of obtaining a security interest therein or perfection thereof are
excessive in relation to the value of the security to be afforded thereby,
(iv) assets as to which granting or perfecting such security interests would
violate (a) applicable law or (b) contracts evidencing or giving rise to such
assets (but only to the extent such contractual provisions are not rendered
ineffective by applicable law or otherwise unenforceable), (v) any contract in
which the grant of a security interest therein is prohibited thereby (but only
to the extent such contractual provisions are not rendered ineffective by
applicable law or otherwise unenforceable), (vi) the Capital Stock of Newco and
all shares of Capital Stock of the Borrower owned by Newco, (vii) all Excluded
Foreign Subsidiary Interests, (viii) all assets of any Foreign Subsidiary
(including for this purpose, any Capital Stock of a Domestic Subsidiary owned by
such Foreign Subsidiary) and (ix) all Excluded Domestic Subsidiary Interests.

“Excluded Real Property”: (i) ownership interests in real property having a fair
market value (together with improvements thereof) of less than $5,000,000, and
(ii) leasehold interests in real property.

“Excluded Taxes”: as defined in Section 2.19(a).

“Existing Credit Agreement”: the Second Amended and Restated Credit Agreement,
dated as of February 10, 2009 among Allscripts-Misys Healthcare Solutions, Inc.,
Allscripts, LLC, A4 Health Systems, Inc., A4 Realty, LLC, Extended Care
Information Network, Inc., and Misys Healthcare Systems, LLC as borrowers, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, and Fifth Third Bank as syndication agent and co-lead
arranger, as amended or otherwise modified prior to the Closing Date.

“Existing Letters of Credit”: those letters of credit described on Schedule 2
attached to the Disclosure Statement issued under the Existing Credit Agreement
that are outstanding thereunder on the Closing Date.

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

“FATCA”: Sections 1471 through 1474 of the Code or any amendment or successor to
any such Section so long as such amendment or successor is substantially similar
to the reporting and withholding obligations of Sections 1471 through 1474 of
the Code as of the Closing Date.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

14



--------------------------------------------------------------------------------

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“First Adjustment Date”: see the definition of “Adjustment Date”.

“Flood Hazard Property”: any property located in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide
hazards.

“Foreign Currency”: the currencies of Singapore, Australia, Canada and the
United Kingdom, the Euro and any additional currencies determined after the
Restatement Effective Date by mutual agreement of the Borrower, the Fronting
Lenders and the Administrative Agent.

“Foreign Currency Agent”: J.P. Morgan Europe Limited, as foreign currency agent
with respect to the Foreign Currency Loans, together with any of its successors.

“Foreign Currency Commitment”: as to any Fronting Lender, the obligation of such
Fronting Lender to make Foreign Currency Loans in an aggregate principal amount
not to exceed the amount set forth under the heading “Foreign Currency
Commitment” opposite such Fronting Lender’s name on Schedule 1.1B. As of the
Restatement Effective Date, the amount of the total Foreign Currency Commitments
is $100,000,000.

“Foreign Currency Loan Participants”: with respect to each Foreign Currency
Loan, the collective reference to all Revolving Lenders other than the Fronting
Lenders.

“Foreign Currency Loans”: Revolving Loans denominated in any Foreign Currency.

“Foreign Currency Participating Interest”: as defined in Section 2.10(a).

“Foreign Currency Percentage”: as to any Fronting Lender at any time, the
percentage which such Fronting Lender’s Foreign Currency Commitment then
constitutes of the total Foreign Currency Commitments.

“Foreign Currency Sublimit”: $100,000,000.

“Foreign Currency Tranche”: the collective reference to Foreign Currency Loans
which (a) are denominated in the same Foreign Currency and (b) have current
Interest Periods which begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fronting Lenders”: JPMorgan Chase Bank, N.A. and such other Lenders as may be
designated in writing by the Borrower which agree in writing to act as such in
accordance with the terms hereof and are reasonably acceptable to the
Administrative Agent, in their capacities as the lenders of Foreign Currency
Loans pursuant to Section 2.4(b).

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments

 

15



--------------------------------------------------------------------------------

in respect of such Indebtedness whether or not required to be paid within one
year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.4. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement or similar obligation, of the guaranteeing
Person that guarantees or in effect guarantees, or which is given to induce the
creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which

 

16



--------------------------------------------------------------------------------

such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Hazardous Materials”: means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increased Amount Date”: as defined in Section 2.24(a).

“Incremental Amount”: at any time, the excess, if any, of (a) $250,000,000 over
(b) the aggregate amount of all Incremental Term Loans made plus all Incremental
Revolving Commitments established prior to such time pursuant to
Section 2.24(a).

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Term Lenders
and/or Incremental Revolving Lenders.

“Incremental Facility”: any facility established by the Lenders pursuant to
Section 2.24.

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit I.

“Incremental Revolving Commitment”: the Revolving Commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Revolving Loans to the
Borrower.

“Incremental Revolving Lender”: each Lender which holds an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans”: the Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.24 and/or any Incremental Assumption
Agreement.

“Incremental Term Lender”: each Lender which holds an Incremental Term Loan.

“Incremental Term Loans”: the Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.24 and/or any Incremental Assumption Agreement.

“Indebtedness”: of any Person, without duplication, (a) all payment obligations
of such Person for borrowed money, (b) all payment obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all payment
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable not overdue more than 90 days and
accounts payable overdue by more than 90 days that are being disputed in good
faith and for which adequate reserves in accordance with GAAP have been
established on the books of such Person, in each case incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; provided,

 

17



--------------------------------------------------------------------------------

that if such Person has not assumed or otherwise become liable in respect of
such Indebtedness, such obligations shall be deemed to be in an amount equal to
the lesser of (i) the amount of such Indebtedness and (ii) fair market value of
such property at the time of determination (in the Borrower’s good faith
estimate), (f) all Guarantee Obligations by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all payment
obligations, contingent or otherwise, of such Person as an account party or an
applicant under or in respect of letters of credit and letters of guaranty,
(i) all payment obligations, contingent or otherwise, of such Person, as an
account party or applicant under or in respect of bankers’ acceptances and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Initial Share Repurchase”: the repurchase by the Borrower of outstanding shares
of common stock of the Borrower indirectly owned by Misys plc for a purchase
price of approximately $577,400,000, as described in the Misys Agreement.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, inventions, designs, patents, patent licenses, trademarks,
tradenames, domain names and other source indicators, trademark licenses,
technology, trade secrets, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Interest Coverage Ratio”: as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) EBIT for the four fiscal quarters ending on such date
to (b) Interest Expense paid in cash for such four fiscal quarter period,
determined in each case on a consolidated basis for the Borrower and its
Subsidiaries.

“Interest Expense”: for any period, interest expense of the Borrower and its
Subsidiaries, on a consolidated basis, during such period, determined in
accordance with GAAP, provided that, if the Borrower or any of its Subsidiaries
acquires all of the Capital Stock in, or substantially of the assets of, or
assets of any Person during such period under circumstances permitted under
Section 7.8 hereof, Interest Expense shall be adjusted to give pro forma effect
to such acquisition assuming that such transaction had occurred on the first day
of such period; provided, further, that “Interest Expense” shall be calculated
after giving effect to Swap Agreements (including associated costs), but
excluding unrealized gains and losses with respect to Swap Agreements.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan or Foreign Currency Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan or Foreign Currency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any

 

18



--------------------------------------------------------------------------------

Swingline Loan), the date of any repayment or prepayment made in respect thereof
and (e) as to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period”: as to any Eurodollar Loan or Foreign Currency Loan,
(a) initially, the period commencing on the borrowing date (or, with respect to
Eurodollar Loans, the conversion date, as the case may be) with respect to such
Eurodollar Loan or Foreign Currency Loan and ending one, two, three or six
months (or, with respect to Revolving Loans denominated in Dollars, if available
to or otherwise agreed by all Lenders under the Revolving Facility, seven or
fourteen days) thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or Foreign Currency
Loan and ending one, two, three or six months (or, with respect to Revolving
Loans denominated in Dollars, if agreed to by all Lenders under the Revolving
Facility, seven or fourteen days) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 A.M., Local
Time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.8.

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof and each
successor thereto in accordance with Section 3.11, in each case in its capacity
as issuer of any Letter of Credit. Each reference herein to “the Issuing Lender”
shall be deemed to be a reference to the relevant Issuing Lender.

“Judgment Currency”: as defined in Section 10.17(a).

“Judgment Currency Conversion Date”: as defined in Section 10.17(a).

“L/C Commitment”: $50,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

19



--------------------------------------------------------------------------------

“Lead Arrangers”: J.P. Morgan Securities LLC, Barclays Capital and UBS
Securities LLC, as the arrangers of the amended and restatement of the Original
Credit Agreement.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: the Borrower and each Subsidiary Guarantor.

“Local Time”: (a) with respect to Foreign Currency Loans, local time in London
and (b) with respect to Eurodollar Loans, local time in New York City.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (b) a material impairment in the ability of the
Loan Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder; provided that for
purposes of the initial extensions of credit on the Closing Date and extensions
of credit to fund the Second Share Repurchase “Material Adverse Effect” shall be
defined as “Borrower Material Adverse Effect”.

“Material Subsidiary”: at any time of determination, any Subsidiary of the
Borrower that has total annual revenues or total assets of more than $10,000,000
for the four fiscal quarters most recently ended.

“Misys Affiliates”: Misys PLC and all Affiliates of Misys PLC, other than the
Borrower or any of its Subsidiaries.

“Misys Agreement”: the Framework Agreement by and between Misys PLC and
Borrower, dated as of June 9, 2010, as amended or otherwise modified in
accordance with Section 7.17.

“Misys Documentation”: collectively, the Misys Agreement and all schedules,
exhibits and annexes thereto and all material side letters and agreements
affecting the terms thereof or entered into in connection with the transactions
referred to therein or contemplated thereby.

 

20



--------------------------------------------------------------------------------

“Misys Separation Documentation”: as defined in Section 5.1.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), other customary fees and expenses actually
incurred in connection therewith and net of any transfer or similar taxes and
other Taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements, in each case, to the extent the credit or deduction or
payment under such an arrangement, as applicable, is reasonably expected to
reduce such tax amounts as determined by treating the income from such Asset
Sale or Recovery Event as if it were the last item of income available to offset
such credit or deduction or payment) and amounts provided as a reserve, in
accordance with GAAP against any liabilities under any indemnification
obligations and any purchase price adjustments associated with any Asset Sale
and (b) in connection with any incurrence of Indebtedness, the cash proceeds
received from such incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“Newco”: Coniston Exchange LLC, a Delaware limited liability company, as
successor by merger to Coniston, Inc., a Delaware Corporation.

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-U.S. Lender”: as defined in Section 2.19(e).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

21



--------------------------------------------------------------------------------

“Original Credit Agreement”: as defined in the recitals hereto.

“Other Taxes”: any and all present or future stamp or documentary Taxes,
recording and filing fees or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Patriot Act”: as defined in Section 10.19.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition by the Borrower or any Wholly Owned
Subsidiary of the Borrower of all of the Capital Stock in, all or substantially
all of the assets of, or all or substantially all of the assets constituting a
business unit, division, product line or line of business of a Person if (a) no
Default or Event of Default shall have occurred and be continuing or result from
such acquisition, (b) such acquisition is of a Person in a business reasonably
related to the Borrower’s existing business (or of assets used in a
reasonably-related business), (c) such acquisition is not a tender offer or
similar solicitation which has not been approved (prior to such acquisition) by
the board of directors (or any other applicable governing body) of such Person,
(d) such acquisition is completed in accordance with applicable laws, (e) the
terms of Section 6.10 are satisfied promptly following the closing of such
acquisition or within such time period thereafter as the Administrative Agent
may reasonably require, (e) the Borrower is in compliance on a pro forma basis
with Section 7.1, recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available as
if such acquisition has occurred on the first day of such period for purposes of
calculating EBITDA and using Indebtedness as of the date of, and after giving
effect to, such acquisition, (f) the aggregate purchase price (which shall be
deemed to include the principal amount of Indebtedness that is assumed in
connection with the acquisition and the Borrower’s good faith estimate (as of
the date of consummation of such acquisition) of the aggregate amount that will
be payable by the Borrower and its Subsidiaries pursuant to any post-closing
payment adjustments or earn-outs with respect to such acquisition) in respect of
all Permitted Acquisitions made after the Closing Date (other than the Permitted
Eclipsys Acquisition) does not exceed $100,000,000; provided that the limitation
under this clause (f) shall cease to apply if after giving effect to such
acquisition, the Total Leverage Ratio, recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available as if such acquisition has occurred on the first day of such period
for purposes of calculating EBITDA and using Indebtedness as of the date of, and
after giving effect to, such acquisition, is less than 2.0 to 1.0 and (g) the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer to the effect set forth in clauses (a) through (f) above,
together with all relevant financial information for the Person or assets to be
acquired.

“Permitted Eclipsys Acquisition”: the acquisition of all of the outstanding
Capital Stock of Eclipsys solely (except for cash paid for fractional shares) in
exchange for newly issued shares of common stock of the Borrower if (a) since
December 31, 2009, no Eclipsys Material Adverse Effect has occurred, (b) such
acquisition is completed in accordance with applicable laws, (c) the terms of
Section

 

22



--------------------------------------------------------------------------------

6.10 are satisfied promptly following the closing of such acquisition or within
such time period thereafter as the Administrative Agent may reasonably require
and (d) the Borrower has delivered to the Administrative Agent a certificate of
a Responsible Officer to the effect set forth in clauses (a) through (c) above.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Group Member or any of their
ERISA Affiliates, is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Pro Forma Balance Sheet”: as defined in Section 4.4.

“Pro Forma Statement of Operations”: as defined in Section 4.4.

“Projections”: as defined in Section 6.2(c).

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(c) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale

 

23



--------------------------------------------------------------------------------

or Recovery Event to acquire or repair productive assets of the kind then used
or usable by the Borrower or any of its Subsidiaries.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair productive assets
of the kind then used or usable by the Borrower or any of its Subsidiaries.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if a binding contract to use the Net Cash Proceeds has been entered into
within 12 months after such Reinvestment Event, the date occurring 18 months
after such Reinvestment Event) and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair
productive assets of the kind then used or usable by the Borrower or any of its
Subsidiaries with all or any portion of the relevant Reinvestment Deferred
Amount.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date”: as defined in Section 2.25(a).

“Responsible Officer”: the chairman, chief executive officer, president or chief
financial officer of the Borrower.

“Restatement Effective Date”: March 31, 2011.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Foreign Currency Loans, Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Commitment” opposite
such Lender’s name on Schedule 1.1A attached to the Disclosure Statement or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $250,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding, (c) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then outstanding

 

24



--------------------------------------------------------------------------------

and (d) such Lender’s Revolving Percentage of the Dollar Equivalent of the
aggregate principal amount of Foreign Currency Loans then outstanding.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.

“Revolving Termination Date”: August 20, 2015.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Share Repurchase”: the purchase by the Borrower of additional
outstanding shares of common stock of the Borrower for an aggregate purchase
price of approximately $101,600,000, as described in the Misys Agreement.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any) and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Share Exchange”: the transfer of 100% of the issued and outstanding shares of
Newco, which owns approximately 61,308,295 shares of Borrower’s common stock, in
exchange for 61,308,295 newly issued shares of Borrower’s common stock.

“Share Exchange Transactions”: the (a) the Share Exchange and (b) the merger of
Newco with and into a newly-formed Subsidiary of Borrower and/or dissolution of
Newco or such newly-formed Subsidiary of Borrower, all as is more fully
described in the Misys Agreement.

“Share Repurchases”: the collective reference to the Initial Share Repurchase
and the Second Share Repurchase.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card, credit card or cash management services, including
in connection with any automated clearing house transfers of funds or any
similar transactions between the Borrower or any Subsidiary Guarantor and any
Lender or affiliate thereof.

 

25



--------------------------------------------------------------------------------

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Subsidiary Guarantor and any Person that is a Lender or an affiliate of a Lender
at the time such Swap Agreement is entered into.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Material Subsidiary of the Borrower other than
(a) any Foreign Subsidiary and (b) Newco.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“Syndication Agents”: as defined in the preamble hereto.

“TARGET Day”: any day on which (i) TARGET2 is open for settlement of payments in
Euro and (ii) banks are open for dealings in deposits in Euro in the London
interbank market.

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes”: any and all income, stamp or other taxes, duties, levies, imposts,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties or similar liabilities with respect thereto.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading

 

26



--------------------------------------------------------------------------------

“Term Commitment” opposite such Lender’s name on Schedule 1.1A attached to the
Disclosure Statement. The original aggregate amount of the Term Commitments is
$470,000,000.

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1.

“Total Leverage Ratio”: as of any day, the ratio of (a) Indebtedness as of such
date to (b) EBITDA for the four fiscal quarters most recently ended, determined
in each case on a consolidated basis for the Borrower and its Subsidiaries.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transactions”: (a) the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
joinder of any party to the provisions hereof, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder and (b) the execution, delivery
and performance by each Loan Party of each other document and instrument
required to satisfy the conditions precedent to the effectiveness of this
Agreement under Section 5.1; provided that “Transactions” shall not be deemed to
include the Permitted Eclipsys Acquisition or Secondary Share Repurchase.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

 

27



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Financial Calculations. Whenever the calculation of the financial covenants
or other financial calculations required herein shall include a period during
which any Group Member had different fiscal reporting periods than those of the
Borrower, the Borrower shall use in such calculations the fiscal periods of such
Group Member most closely related in time to the fiscal periods of the Borrower.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments

Subject to the terms and conditions hereof, each Term Lender severally agrees to
make a term loan (a “Term Loan”) to the Borrower on the Closing Date in an
amount not to exceed the amount of the Term Commitment of such Lender. The Term
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing

The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day prior to the anticipated Closing Date)
requesting that the Term Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed. The Term Loans made on the Closing Date
shall initially be ABR Loans. Upon receipt of such notice the Administrative
Agent shall promptly notify each Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the Closing Date each Term Lender shall make available to
the Administrative Agent at the Funding Office an amount in

 

28



--------------------------------------------------------------------------------

immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

2.3 Repayment of Term Loans

The Term Loans of each Term Lender shall mature in quarterly installments
commencing on December 31, 2010, such that the amount of each installment equals
such Lender’s Term Percentage multiplied by the amount set forth in the table
below, provided that, notwithstanding the above, the remaining principal balance
as of the fifth anniversary of the Closing Date shall be due and payable on the
fifth anniversary of the Closing Date:

 

Installment

   Principal Amount  

1-4

   $ 5,875,000   

5-8

   $ 11,750,000   

9-12

   $ 17,625,000   

13-16

   $ 23,500,000   

17-19

   $ 29,375,000   

5th anniversary of Closing Date

     Remaining balance   

2.4 Revolving Commitments

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) in Dollars to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding, (ii) the aggregate principal amount of the Swingline Loans then
outstanding and (iii) the aggregate principal amount of the Foreign Currency
Loans then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.

(b) Subject to the terms and conditions hereof, each Fronting Lender agrees to
make Foreign Currency Loans to the Borrower from time to time during the
Revolving Commitment Period; provided that after giving effect to the requested
Foreign Currency Loan (i) the Dollar Equivalent of the aggregate principal
amount of Foreign Currency Loans outstanding at such time shall not exceed the
Foreign Currency Sublimit, (ii) with respect to each Fronting Lender, such
Fronting Lender’s Foreign Currency Percentage of the Foreign Currency Loans
outstanding at such time shall not exceed such Fronting Lender’s Foreign
Currency Commitment and (iii) the Total Revolving Extensions of Credit
outstanding at such time shall not exceed the Total Revolving Commitments. The
Foreign Currency Loans shall be Eurocurrency Loans.

(c) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing

 

29



--------------------------------------------------------------------------------

(a) The Borrower may borrow under the Revolving Commitments in Dollars during
the Revolving Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 1:00 P.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans) (provided that any such notice of a borrowing of ABR
Loans under the Revolving Facility to finance payments required by Section 3.5
may be given not later than 1:00 P.M., New York City time, on the date of the
proposed borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $2,500,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

(b) The Borrower may borrow under the Revolving Commitments in any Foreign
Currency during the Revolving Commitment Period on any Business Day, provided
that the Borrower shall give the Foreign Currency Agent irrevocable notice
(which notice must be received by the Foreign Currency Agent prior to 3:00 P.M.,
London time, four Business Days prior to the requested Borrowing Date),
specifying (i) the amount of Foreign Currency Loans to be borrowed, (ii) the
Foreign Currency in which such Foreign Currency Loans will be denominated,
(iii) the requested Borrowing Date, (iv) the length of the initial Interest
Period therefor and (v) the applicable account of the Borrower to which such
funds will be credited or disbursed. Upon receipt of any such notice from the
Borrower, the Foreign Currency Agent shall promptly notify each Fronting Lender
thereof. Each borrowing of Foreign Currency Loans in a particular Foreign
Currency shall be in a minimum amount equal to the Dollar Equivalent of
$2,500,000. On the Borrowing Date, each Fronting Lender will make the amount of
its pro rata share of each borrowing available to the Foreign Currency Agent at
the applicable office specified on the Administrative Schedule, prior to the
time specified on the Administrative Schedule for the relevant Foreign Currency,
in the relevant Foreign Currency in funds immediately available. Such borrowing
will then be made available to the Borrower, in like funds as received by the
Foreign Currency Agent, by the Foreign Currency Agent crediting or disbursing
the aggregate of the amounts made available to the Foreign Currency Agent by the
Fronting Lenders to the account set forth by the Borrower in the applicable
borrowing notice.

2.6 Swingline Commitment

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans in Dollars (“Swingline Loans”) to the Borrower;
provided that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline

 

30



--------------------------------------------------------------------------------

Loans outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. Upon notification by the Administrative Agent, the Borrower
agrees to authorize the Swingline Lender to charge the Borrower’s accounts with
the Administrative Agent indicated by the Borrower (up to the amount available
in each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Revolving Lenders are
not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender

 

31



--------------------------------------------------------------------------------

shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.8 Commitment Fees, Fees with respect to Foreign Currency Loans, etc.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Revolving Lender, a commitment fee for the period from and including the
Closing Date to the date the Revolving Commitments terminate, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the Closing Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

(c) The Borrower agrees to pay to the Foreign Currency Agent, for the account of
the Fronting Lenders, at the applicable office of the Foreign Currency Agent set
forth on the Administrative Schedule, a fronting fee with respect to each
Foreign Currency Loan for the period from and including the Borrowing Date of
such Foreign Currency Loan to but excluding the date of repayment thereof
computed at a rate of 0.125% per annum on the average daily principal amount of
such Foreign Currency Loan outstanding during the period for which such fee is
calculated. Such Fronting Fee shall be payable quarterly in arrears on each Fee
Payment Date to occur after the making of such Foreign Currency Loan and on the
Revolving Termination Date. Such fee shall be shared ratably by the Fronting
Lenders in accordance with their respective Foreign Currency Percentages.

 

32



--------------------------------------------------------------------------------

(d) The Borrower shall pay to the Administrative Agent, for the account of the
Foreign Currency Loan Participants, a participation fee with respect to each
Foreign Currency Loan for the period from and including the borrowing date of
such Foreign Currency Loan to but excluding the date of repayment thereof,
computed at a rate per annum equal to the Applicable Margin in respect of
Eurodollar Loans that are Revolving Loans from time to time in effect on the
average aggregate daily principal amount of such Foreign Currency Loans
outstanding during the period for which such fee is calculated, which fee shall
be paid in Dollars based on the Dollar Equivalent thereof. Such fee shall be
payable in arrears on each Interest Payment Date to occur after the making of
such Foreign Currency Loan and on the Revolving Termination Date.

2.9 Termination or Reduction of Revolving Commitments

The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect.

2.10 Foreign Currency Participations; Conversion of Foreign Currency Loans

(a) The Fronting Lenders irrevocably agree to grant and hereby grant to each
Foreign Currency Loan Participant, and, to induce the Fronting Lenders to make
Foreign Currency Loans hereunder, each Foreign Currency Loan Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Fronting Lenders, on the terms and conditions hereinafter stated, for such
Foreign Currency Loan Participant’s own account and risk, an undivided interest
(a “Foreign Currency Participating Interest”) in an amount equal to such Foreign
Currency Loan Participant’s Revolving Percentage in the Fronting Lenders’
obligations and rights under each Foreign Currency Loan made hereunder. Each
Foreign Currency Loan Participant unconditionally and irrevocably agrees with
each Fronting Lender that, solely upon the occurrence of an event set forth in
Section 2.10(d)(i) or (ii), such Foreign Currency Loan Participant shall pay to
such Fronting Lender upon demand an amount equal to (i) in the case of an event
set forth in Section 2.10(d)(i), the Dollar Equivalent of such Foreign Currency
Loan Participant’s Revolving Percentage of the amount of such payment which is
not so paid as required under this Agreement and (ii) in the case of an event
set forth in Section 2.10(d)(ii), the Dollar Equivalent of such Foreign Currency
Loan Participant’s Revolving Percentage of the Foreign Currency Loans then
outstanding.

(b) If any amount required to be paid by any Foreign Currency Loan Participant
to any Fronting Lender pursuant to Section 2.10(a) or Section 2.10(d) in respect
of any unreimbursed portion of any payment made by such Fronting Lender in
respect of any Foreign Currency Loan is paid to such Fronting Lenders within
three Business Days after the date such payment is due, such Foreign Currency
Loan Participant shall pay to such Fronting Lender on demand an amount equal to
the Dollar Equivalent of the product of (i) such amount, times (ii) the
Eurocurrency Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Fronting Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any Foreign Currency Loan Participant
pursuant to Section 2.10(a) is not made available to the applicable Fronting
Lender by such Foreign Currency Loan Participant within three Business Days
after the date such payment is due, such Fronting Lender shall be entitled to
recover from such Foreign Currency Loan

 

33



--------------------------------------------------------------------------------

Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Foreign Currency Loans that are not
overdue hereunder. A certificate of a Fronting Lender submitted to any Foreign
Currency Loan Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after any Fronting Lender has made a Foreign Currency
Loan and has received from any Foreign Currency Loan Participant its pro rata
share of such payment in accordance with subsection 2.10(a), such Fronting
Lender receives any payment related to such Foreign Currency Loan (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by such Fronting Lender), or any payment of interest on account
thereof, such Fronting Lender will, within three Business Days after receipt
thereof, distribute to such Foreign Currency Loan Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Fronting Lender shall be required to be returned by such Fronting Lender,
such Foreign Currency Loan Participant shall, within three Business Days, return
to such Fronting Lender the portion thereof previously distributed by such
Fronting Lender to it. If any amount payable under this paragraph is paid within
three Business Days after such payment is due, the Lender or Fronting Lender, as
the case may be, which owes such amount shall pay to the Lender or Fronting
Lender, as the case may be, to which such amount is owed on demand an amount
equal to the Dollar Equivalent of the product of (i) such amount, times (ii) the
Eurocurrency Rate during the period from and including the date such payment is
required to the date on which such payment is made available to such Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any amount required
to be paid under this paragraph is not in fact made available to the Lender or
Fronting Lender, as the case may be, to which such amount is owed within three
Business Days after the date such payment is due, such Lender or Fronting
Lender, as the case may be, shall be entitled to recover from the Lender or
Fronting Lender, as the case may be, which owes such amount, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Foreign Currency Loans that are not overdue hereunder.

(d) In the event that any Foreign Currency Loan shall be outstanding and (i) the
principal of or interest on such Foreign Currency Loan shall not be paid
(x) with respect to a payment due on a scheduled payment date, within three
Business Days after such date and (y) with respect to a payment due on any other
date, within three Business Days after the Borrower receives notice of such due
date from the Administrative Agent or Required Lenders, and, in either case, any
Fronting Lender shall deliver to the Administrative Agent and the Borrower a
request that the provisions of this Section 2.10(d) take effect with respect to
such Foreign Currency Loan or (ii) the Commitments shall be terminated or the
Loans accelerated pursuant to Section 8, then (unless such request is revoked by
the applicable Fronting Lender) (x) the obligations of the Borrower in respect
of the principal of and interest on such Foreign Currency Loan shall without
further action be converted into obligations denominated in Dollars based upon
the Exchange Rate in effect for the day on which such conversion occurs, as
determined by the Administrative Agent in accordance with the terms hereof,
(y) such converted obligations will bear interest at the rate applicable to
overdue ABR Loans and (z) each Revolving Lender shall pay the purchase price for
its Foreign Currency Participating Interest in such Foreign Currency Loan by
wire transfer of immediately available funds in Dollars to the Administrative
Agent in the manner provided in Section 2.10(a) and (b) (and the Administrative
Agent shall promptly wire the amounts so received to the Fronting Lenders in
accordance with their pro rata share). Upon any event specified in clause
(ii) above, the commitments of the Fronting Lenders to make Foreign Currency
Loans pursuant to Section 2.4(b) shall be permanently terminated. The
obligations of the Revolving Lenders to acquire and pay for their Foreign
Currency Participating Interests pursuant to this Section 2.10(d) shall be
absolute and unconditional under any and all circumstances.

2.11 Prepayments and Commitment Reductions

 

34



--------------------------------------------------------------------------------

(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, no later than
11:00 A.M., New York City time, one Business Day prior thereto, in the case of
ABR Loans and no later than the time set forth thereof for the relevant Foreign
Currency on the Administrative Schedule, which notice shall specify the date and
amount of prepayment, the Loans to be prepaid and whether the prepayment is of
Eurodollar Loans, ABR Loans or Foreign Currency Loans (and, with respect to
Foreign Currency Loans, the Foreign Currency in which such Loans are
denominated); provided, that if a Eurodollar Loan or a Foreign Currency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.20.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and Revolving Loans (other than Foreign Currency Loans) shall be
in an aggregate principal amount of $1,000,000 or a whole multiple thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or a whole multiple thereof. Partial prepayments of Foreign Currency
Loans shall be in a minimum amount as set forth for the relevant Foreign
Currency on the Administrative Schedule.

(b) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied within ten (10) Business Days
after the date of such issuance or incurrence toward the prepayment of the Term
Loans as set forth in Section 2.11(e).

(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event in excess of $5,000,000 in the aggregate in any
fiscal year then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied within ten (10) Business Days
after such date toward the prepayment of the Term Loans as set forth in
Section 2.11(e); provided, that, notwithstanding the foregoing, (i) no
prepayment under this Section 2.11(c) shall be required to the extent that,
prior to or after giving effect to the prepayment, the Total Leverage Ratio,
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available and using Indebtedness as
of the date of, and after giving effect to, such prepayment, is less than 2.5 to
1.0; (ii) within ten (10) Business Days after Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 2.11(e); and (iii) in the event Borrower changes its fiscal
year, the measurement period for the $5,000,000 threshold shall be the trailing
twelve month period ending immediately prior to the commencement of the new
fiscal year, and thereafter such new fiscal year, but in no event will Net Cash
Proceeds received prior to the Closing Date be counted against the $5,000,000
threshold.

(d) If, for any fiscal year of the Borrower commencing with the 2012 fiscal
year, there shall be Excess Cash Flow, the Borrower shall, on the relevant
Excess Cash Flow Application Date, apply the excess of (x) 50% of such Excess
Cash Flow over (y) any optional prepayments of the Term Loans during such fiscal
year toward the prepayment of the Term Loans as set forth in Section 2.11(e);
provided that no prepayment under this Section 2.11(d) shall be required to the
extent that, prior to or after giving effect to the prepayment, the Total
Leverage Ratio, recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such prepayment, is
less than 2.5 to 1.0. Each such prepayment and commitment reduction shall be
made on a date (an “Excess Cash Flow Application Date”) no later than ten
(10) Business Days after the earlier of (i) the date on which the financial

 

35



--------------------------------------------------------------------------------

statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.

(e) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11(b), (c) or (d) shall be applied to the prepayment of the Term Loans
in accordance with Section 2.17(b). The application of any prepayment pursuant
to Section 2.11(b), (c) or (d) shall be made, first, to ABR Loans and, second,
to Eurodollar Loans. Each prepayment of the Loans under Section 2.11(b), (c) or
(d) shall be accompanied by accrued interest to the date of such prepayment on
the amount prepaid.

(f) If, on any Calculation Date, (i) the aggregate Dollar Equivalents of the
outstanding principal amounts of Foreign Currency Loans exceeds an amount equal
to 105% of the Foreign Currency Sublimit the Borrower shall, without notice or
demand, immediately repay such of the outstanding Foreign Currency Loans in an
aggregate principal amount such that, after giving effect thereto, the aggregate
Dollar Equivalents of the outstanding principal amounts of Foreign Currency
Loans does not exceed the Foreign Currency Sublimit or (ii) the Total Revolving
Extensions of Credit exceed the Total Revolving Commitments, and the Total
Revolving Extensions of Credit exceed the Total Revolving Commitments for four
consecutive Business Days thereafter, then on such fourth Business Day
thereafter, the Borrower shall, without notice or demand, immediately repay such
of the outstanding Revolving Extensions of Credit in an aggregate principal
amount such that, after giving effect thereto, the Total Revolving Extensions of
Credit do not exceed the Total Revolving Commitments.

2.12 Conversion and Continuation Options

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 1:00 P.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.13 Limitations on Eurodollar Tranches

 

36



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $2,500,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time. There shall be no more
than three Foreign Currency Tranches outstanding in any single Foreign Currency
at any time.

2.14 Interest Rates and Payment Dates

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each Foreign Currency Loan shall bear interest at a rate per annum equal to
the Eurocurrency Rate.

(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate or a Eurocurrency Rate. Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the

 

37



--------------------------------------------------------------------------------

absence of manifest error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.14(a) or Section 2.14(c).

2.16 Inability to Determine Interest Rate

If prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower in the absence of manifest error) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate or
Eurocurrency Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate or
Eurocurrency Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (i) in respect of Eurodollar Loans, (x) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans and (ii) in
respect of Foreign Currency Loans, (x) any Foreign Currency Loans requested to
be made on the first day of such Interest Period shall not be made and (y) any
outstanding Foreign Currency Loans shall be due and payable on the last day of
the then-current Interest Period. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility or
Foreign Currency Loans, as the case may be, shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

2.17 Pro Rata Treatment and Payments

(a) Each borrowing by the Borrower from the Lenders hereunder (other than with
respect to any Foreign Currency Loan), each payment by the Borrower on account
of any commitment fee, any participation fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans, pro rata
based upon the then remaining principal amounts thereof. Amounts prepaid on
account of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans (other than the Foreign
Currency Loans) shall be made pro rata

 

38



--------------------------------------------------------------------------------

according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) Each borrowing by the Borrower of Foreign Currency Loans shall be made pro
rata according to the Foreign Currency Commitments of the Fronting Lenders. Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Foreign Currency Loans shall be made pro rata according to
the respective outstanding principal amounts of the Foreign Currency Loans then
held by the Fronting Lenders.

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise (other than in
respect of the principal or interest on, or the fronting fee with respect to,
the Foreign Currency Loans), shall be made without setoff or counterclaim and
shall be made prior to 12:00 Noon, New York City time, on the due date thereof
to the Administrative Agent, for the account of the Lenders, at the Funding
Office, in Dollars and in immediately available funds. All payments (including
prepayments) to be made by the Borrower hereunder on account of principal or
interest on, or the fronting fee with respect to, the Foreign Currency Loans
shall be made in the relevant Foreign Currency, without setoff and counterclaim
and shall be made on the due date thereof to the Foreign Currency Agent, for the
account of the Fronting Lenders, at the office, and prior to the time for
payment for the relevant Foreign Currency, set forth on the Administrative
Schedule. The Administrative Agent or Foreign Currency Agent, as applicable,
shall distribute such payments to each relevant Lender or Fronting Lender, as
the case may be, promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans or Foreign Currency Loans) becomes
due and payable on a day other than a Business Day, such payment shall be
extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan or a Foreign Currency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower

 

39



--------------------------------------------------------------------------------

is making such payment, and the Administrative Agent may, but shall not be
required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

(h) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.10, 2.17(e), 2.17(f), 3.4(a) or 9.7, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), (i) apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender , any Fronting Lender or the Issuing
Lender for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

2.18 Requirements of Law

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:

(i) shall subject any Lender to any Taxes (other than (A) Non-Excluded Taxes,
(B) Other Taxes and (C) Excluded Taxes on gross or net income, profits or
receipts (including value-added or similar Taxes)) on its loans, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or the
Eurocurrency Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or Foreign Currency Loans or issuing
or participating in Letters of Credit (or, in the case of (i) above, of making
any Loan), or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, the Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable; provided, however, that any such
additional amounts payable under this Section 2.18 shall be without duplication
of amounts to which such Lender may be entitled under Section 2.19. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

40



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law, regardless of the date enacted, adopted or
issued.

(d) If by reason of any change in a Requirement of Law subsequent to the Closing
Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, the funding of any Foreign Currency Loans in any
relevant Foreign Currency or the funding of any Foreign Currency Loan in any
relevant Foreign Currency to an office located other than in New York shall be
impossible or, in the reasonable judgment of any applicable Fronting Lender,
such Foreign Currency is no longer available or readily convertible to Dollars,
or the Dollar Equivalent of such Foreign Currency is no longer readily
calculable, then, at the election of any applicable Fronting Lender, no Foreign
Currency Loans in the relevant Foreign Currency shall be made or any Foreign
Currency Loan in the relevant Foreign Currency shall be made to an office of the
Administrative Agent located in New York, as the case may be.

(e) If payment in respect of any Foreign Currency Loan shall be due in a
currency other than Dollars and/or at a place of payment other than New York and
if, by reason of any change in a Requirement of Law subsequent to the Closing
Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, payment of such Obligations in such currency or
such place of payment shall be impossible or, in the reasonable judgment of any
applicable Fronting Lender, such Foreign Currency is no longer available or
readily convertible to Dollars, or the Dollar Equivalent of such Foreign
Currency is no longer readily calculable, then, at the election of any affected
Lender, the Borrower shall make payment of such Foreign Currency Loan in Dollars
(based upon the Exchange Rate in effect for the day on which such payment
occurs, as determined by the Administrative Agent in accordance with the terms
hereof) and/or in New York, and shall indemnify such Lender against any currency
exchange losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

(f) Each Lender and the Administrative Agent agrees that (i) any claim made by a
Lender for amounts payable under Section 2.18 (a) or (b) (including, without
limitation, in connection with Section 2.18(c)) or Section 2.18(e) shall be made
in good faith in a manner generally consistent with such Lender’s standard
practice and (ii) in the event any of the circumstances of the type described in
this Section 2.18(c), it shall allocate such additional amounts among its
customers in good faith and on a non-discriminatory basis. Each Lender further
agrees to give prompt notice to the Borrower of its intention to assert a claim
against the Borrower under this Section 2.18 after any adoption or change in any
Requirement of Law or other event of which Lender becomes aware. A certificate
as to any additional amounts payable pursuant to Section 2.18(a) or (b) setting
forth the basis and manner of calculation for

 

41



--------------------------------------------------------------------------------

requesting such additional amounts to the extent reasonably practicable,
submitted by the affected Lender to the Borrower (with a copy to the
Administrative Agent), shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
and if such Lender notifies the Borrower of such circumstances within 180 days
after such circumstances arise, then such 180-day period shall be extended to
include the period of such retroactive effect. The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.19 Taxes

(a) All payments made by any Loan Party under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future Taxes other than (i) any (A) net income Taxes and franchise
Taxes (imposed in lieu of net income Taxes) imposed on the Administrative Agent
or any Lender as a result of such Administrative Agent or Lender being organized
or formed under the laws of, or maintaining a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (B) any branch profits Taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (ii) in the case of a Non-U.S. Lender (other than an
Assignee pursuant to a request by the Borrower under Section 2.22(b)), any
United States federal withholding Taxes resulting from FATCA (including any
regulations or official interpretations thereof issued with respect thereto)
(the items of clauses (i) and (ii) are referred to herein individually and
collectively as “Excluded Taxes”). If any Taxes that are not Excluded Taxes
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the applicable Loan Party shall not be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraphs (e) or (h) of this Section or (ii) that are
United States withholding Taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (including, for the avoidance
of doubt, at or upon the closing of this Agreement), except to the extent that
such Lender’s assignor was entitled, at the time of assignment, to receive
additional amounts (taking into account the portion of the Loan so assigned)
from the applicable Loan Party with respect to such Non-Excluded Taxes pursuant
to this Section.

(b) In addition, the applicable Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by an applicable
Loan Party, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a copy of an official receipt (or certified copy
thereof) received by the applicable Loan Party showing payment thereof. If
(i) the applicable Loan Party fails to pay any Non-Excluded Taxes or Other Taxes
for which it is obligated to pay pursuant to this Section 2.19 when due to the
appropriate taxing authority, (ii) the applicable Loan Party fails to remit to
the Administrative Agent the required receipts or other required documentary

 

42



--------------------------------------------------------------------------------

evidence, or (iii) any Non-Excluded Taxes or Other Taxes on any payments under
this Agreement that are imposed directly upon the Administrative Agent or any
Lender, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a direct result of the applicable Loan
Party’s failure, in the case of (i) and (ii), or any such direct imposition, in
the case of (iii).

(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith;
provided, however, that a Lender shall not be required to indemnify the
Administrative Agent to the extent the Administrative Agent has been reimbursed
by a Loan Party for such amounts. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

(e) Except as otherwise provided below, any Lender (or Transferee) that is not a
“U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) that is entitled to an exemption from, or reduction of, any applicable
U.S. federal withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. The completion, execution and submission of such
documentation (other than such documentation set forth below in this
Section 2.19(e)) shall not be required if in the Non-U.S. Lender’s reasonable
and good faith judgment such completion, execution or submission would subject
such Non-U.S. Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding the previous two sentences, each Non-U.S. Lender shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form
W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms), or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments under this Agreement and the other Loan Documents. Such
forms or other items described in the preceding sentences shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the Borrower or the Administrative Agent. In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. If a payment made to a
Lender under this Agreement would not be subject (in whole or in part) to U.S.
federal withholding tax imposed by FATCA if such Lender were to comply with the
applicable reporting or disclosure requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation or certifications prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation or certifications reasonably requested by the
Borrower or Administrative Agent as may be necessary for the Borrower or
Administrative Agent to comply with its obligations to withhold or report under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount

 

43



--------------------------------------------------------------------------------

(if any) to deduct and withhold from such payment. Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form, certificate or other item to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). A Lender
that is entitled to an exemption from or reduction of non-U.S. withholding tax
under the law of the jurisdiction in which the Borrower makes a payment under
this Agreement, or any treaty applicable to such jurisdiction, shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal or commercial position of such Lender. Notwithstanding any other
provision of this paragraph, a Lender shall not be required to deliver any form
or other item pursuant to this paragraph that such Lender is not legally able to
deliver.

(f) If the Administrative Agent or any Lender determines in its sole discretion,
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes for which it has been indemnified by a Loan Party or with respect
to any other amounts paid by a Loan Party as additional amounts pursuant to this
Section 2.19, it shall pay over to the applicable Loan Party an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Loan Party under this Section 2.19
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the applicable Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required by applicable law to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder;
provided, however, with respect to any indemnification or additional payment
obligations required of the Borrower as set forth under this Section 2.19, such
obligations shall survive the termination of this Agreement only for so long as
the relevant statute of limitations period relating to the Taxes to which such
obligations relate remains open after such termination.

(h) To the extent reasonably requested by the Borrower or the Administrative
Agent, each Lender (or Participant) that is not a Non-U.S. Lender shall upon or
prior to becoming a Lender (or a Participant) pursuant to this Agreement provide
the Borrower and Administrative Agent with two duly completed originals of IRS
Form W-9 or any successor form thereto. In addition, each such Lender (or
Participant) shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered pursuant to this Section 2.19(h).

2.20 Indemnity

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into, conversion from or continuation of Eurodollar Loans or Foreign Currency
Loans after the Borrower has given a notice requesting the same in

 

44



--------------------------------------------------------------------------------

accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of Eurodollar Loans or Foreign Currency Loans after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans or Foreign
Currency Loans or replacement of a Lender in accordance with Section 2.22(b), in
each case on a day that is not the last day of an Interest Period with respect
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than 180 days prior to the date that such Lender notifies
the Borrower of such Lender’s intention to claim compensation therefor. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.21 Change of Lending Office

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.18 or 2.19(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.18 or 2.19(a).

2.22 Replacement of Lenders

(a) If any Lender requests compensation under Section 2.18, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19(a), then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.18 or 2.19(a), as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.18, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19(a), or if any
Lender becomes a Defaulting Lender or if any Lender shall not consent to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of each Lender and that has been consented to by the
Required Lenders, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with

 

45



--------------------------------------------------------------------------------

and subject to the restrictions contained in Section 10.6), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Obligations and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.19(a), such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

2.23 Defaulting Lenders

Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Revolving Lender is a Defaulting Lender:

(a) fees shall cease to accrue pursuant to Section 2.8 with respect to the
Commitment of such Defaulting Lender;

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c) if any Foreign Currency Loans, Swingline Loans or L/C Obligations are
outstanding at the time such Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Loans, L/C Obligations and Foreign Currency
Participating Interest of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Loans, L/C
Obligations and Foreign Currency Participating Interest does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments and (y) no Default or
Event of Default exists at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Loans,
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in the last paragraph of Section 8
for so long as the circumstances giving rise to such obligation to provide such
cash collateral remain relevant and (z) third, cash collateralize for the
benefit of the Fronting Lenders, only the Borrower’s obligations corresponding
to such Defaulting Lender’s Foreign Currency Participating Interest (after
giving effect to any partial reallocation pursuant to clause (i) above) for so
long as the circumstances giving rise to such obligation to provide such cash
collateral remain relevant

 

46



--------------------------------------------------------------------------------

(which cash collateralization requirement shall be satisfied by the Borrower
depositing such cash collateral into an account opened by the Administrative
Agent);

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv) if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8 and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages;

(v) if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Lender or any other Lender hereunder, all letter of credit fees payable under
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations that have
not been reallocated or cash collateralized shall be payable to the Issuing
Lender until and to the extent that such L/C Obligations are reallocated and/or
cash collateralized;

(vi) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Foreign Currency Participating Interest pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.8(d) with respect to such Defaulting Lender’s Foreign
Currency Participating Interest during the period such Defaulting Lender’s
Foreign Currency Participating Interest is cash collateralized;

(vii) if the Foreign Currency Participating Interests of the non-Defaulting
Lenders are reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.8(d) shall be readjusted in accordance with
such non-Defaulting Lenders’ Revolving Percentages; and

(viii) if all or any portion of such Defaulting Lender’s Foreign Currency
Participating Interest is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the Fronting Lenders or any other Lender hereunder, the fee payable under
Section 2.8(d) with respect to such Defaulting Lender’s Foreign Currency
Participating Interest that has not been reallocated or cash collateralized
shall be payable to the Fronting Lenders on a pro rata basis according to their
Foreign Currency Commitments until and to the extent that such Foreign Currency
Participating Interest is reallocated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.23(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein);
and

(e) so long as such Lender is a Defaulting Lender, no Fronting Lender shall be
required to fund any Foreign Currency Loan unless it is satisfied that the
related exposure and the Defaulting Lender’s Foreign Currency Participating
Interest will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c).

 

47



--------------------------------------------------------------------------------

If a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the Closing Date and for so long as such event shall continue,
the Swingline Lender shall not be required to fund any Swingline Loan, no
Fronting Lender shall be required to fund any Foreign Currency Loans and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender, such Fronting Lender or the Issuing Lender,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, reasonably satisfactory to the Swingline Lender, such Fronting
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder

In the event that the Administrative Agent, the Borrower, the Swingline Lender,
each Fronting Lender and the Issuing Lender each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Loans, Foreign Currency Participating Interests and
L/C Obligations of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans (other than Swingline Loans
and Foreign Currency Loans) and the Foreign Currency Participating Interests of
other Revolving Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans or Foreign Currency
Participating Interests, as the case may be, in accordance with its Revolving
Percentage.

2.24 Incremental Facility

(a) The Borrower may, by written notice to the Administrative Agent from time to
time request Incremental Term Loans and/or Incremental Revolving Commitments in
an aggregate amount not to exceed the Incremental Amount at such time from one
or more Incremental Term Lenders and/or Incremental Revolving Lenders (which may
include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Commitments, as the case may be, in their own
discretion; provided, that no Lender will be required to participate in any
Incremental Facility without its consent and each Incremental Term Lender and/or
Incremental Revolving Lender, if not already a Lender hereunder, shall be
subject to the approval (which approval shall not be unreasonably withheld or
delayed) of the Administrative Agent (solely to the extent the Administrative
Agent’s consent would otherwise be required for an assignment to such
Incremental Term Lender or Incremental Revolving Lender, as applicable, in
accordance with Section 10.6 hereof) and, in the case of Incremental Revolving
Lenders only, the Issuing Lender. Such notice shall set forth (i) the amount of
the Incremental Term Loans and/or Incremental Revolving Commitments being
requested (which shall be (1) with respect to Incremental Term Loans, in minimum
increments of $10,000,000, (2) with respect to Incremental Revolving
Commitments, in minimum increments of $5,000,000 or (3) equal to the remaining
Incremental Amount at such time), (ii) the date, which shall be a Business Day,
on which such Incremental Term Loans are requested to be made and/or Incremental
Revolving Commitments are requested to become effective (the “Increased Amount
Date”) pursuant to an Incremental Facility Activation Notice, (iii) in the case
of Incremental Term Loans, whether such Incremental Term Loans are to be on the
same terms as the outstanding Term Loans or with terms different from the
outstanding Term Loans, (iv) the use of proceeds for such Incremental Term Loan
and/or Incremental Revolving Commitment and (v) pro forma financial calculations
demonstrating compliance with the requirements under clause (iii) of
Section 2.24(c).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loans of such
Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender. If at the time of any Incremental Revolving
Commitments the Revolving Commitments are still in effect, the Incremental
Revolving Commitment shall be on terms and

 

48



--------------------------------------------------------------------------------

pursuant to documentation applicable to the Revolving Commitments. Each
Incremental Assumption Agreement relating to Incremental Term Loans shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that (i) the maturity date of any Incremental Term Loan shall be no earlier than
the maturity date for the existing Term Loans, (ii) the weighted average life to
maturity of any Incremental Term Loan shall be no shorter than the weighted
average life to maturity of the existing Term Loans, (iii) if the total yield in
respect of any Incremental Term Loans exceeds the total yield for the existing
Term Loans by more than  1/2 of 1% (it being understood that any such excess may
take the form of original issue discount (“OID”), with OID being equated to the
interest rates in a manner reasonably determined by the Administrative Agent
based on an assumed four-year life to maturity), the Applicable Margin for the
existing Term Loans shall be increased so that the total yield in respect of
such Incremental Term Loans is no more than  1/2 of 1% higher than the total
yield for the existing Term Loans; provided that, in determining the interest
rate margins applicable to any Incremental Term Loans and the existing Term
Loans (x) any OID and upfront fees (which shall be deemed to constitute like
amounts of OID) but excluding any arrangement, underwriting or similar fee paid
to the Administrative Agent or the Arrangers under any Incremental Term Loans
and the existing Term Loans in the initial primary syndication thereof shall be
included and equated to interest rate and (y) the excess of any Eurodollar Rate
“floor” over three-month Eurodollar Rate and the excess of any ABR “floor” over
the ABR, in each case without duplication as of the date of drawing of such
Incremental Term Loans (disregarding such “floors” in determining the
three-month Eurodollar Rate and ABR on such date), shall be equated to interest
margin on the Incremental Term Loans, (iv) the Incremental Term Loans will rank
pari passu in right of payment and security with the existing Term Loans and
(v) to the extent the terms or documentation for Incremental Term Loans are not
consistent with the terms of the existing Term Loans (except to the extent
permitted by the foregoing clauses (i) through (iii)) they shall be reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loans and/or Incremental Revolving
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto without their
consent.

(c) Notwithstanding the foregoing, no Incremental Term Loan may be made and no
Incremental Revolving Commitment shall become effective under this Section 2.24
unless (i) on the date on which such Loan is made or the date of such
effectiveness and after giving effect to the Incremental Term Loans and/or
Incremental Revolving Loans requested to be made on such date, the conditions
set forth in Section 5.2 shall be satisfied and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) the Administrative Agent shall have
received board resolutions and other closing certificates and documentation as
may be required by the relevant Incremental Assumption Agreement which, to the
extent required, shall be consistent with the related documentation delivered on
the Closing Date under Section 5.1 and such additional documents and filings
(including amendments to the Mortgages and other Security Documents and title
endorsement bring downs) as the Administrative Agent may reasonably require to
assure that the Incremental Term Loans and/or Incremental Revolving Loans are
secured by the Collateral ratably with the existing Term Loans and Revolving
Loans, and (iii) the Borrower and its Subsidiaries would be in compliance on a
pro forma basis with the financial covenants set forth in Section 7.1 recomputed
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, after giving effect to such
Incremental Term Loans and/or Loans to be made as of such date under the
Incremental Revolving Commitment and the application of the proceeds therefrom
as if made and applied on such date.

 

49



--------------------------------------------------------------------------------

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Loans, when originally made,
are included in each borrowing of outstanding Term Loans or Revolving Loans on a
pro rata basis, that each Incremental Term Lender and each Incremental Revolving
Lender shall be included in the definitions of Required Lenders and Majority
Facility Lenders, and the Borrower agrees that Section 2.12 shall apply to any
conversion of Eurodollar Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing. For the avoidance of doubt, it is
understood that the Revolving Facility shall be increased in an amount equal to
the aggregate Incremental Revolving Commitments.

2.25 Foreign Exchange Rate

(a) No later than 1:00 P.M. (New York City time) on each Calculation Date, the
Administrative Agent shall determine the Exchange Rate as of such Calculation
Date with respect to each applicable non-Dollar currency, provided that, upon
receipt of a borrowing notice pursuant to Section 2.5(b), the Administrative
Agent shall determine the Exchange Rate with respect to the relevant Foreign
Currency on the related Calculation Date (it being acknowledged and agreed that
the Administrative Agent shall use such Exchange Rate for the purposes of
determining compliance with Section 2.4(b) with respect to such borrowing
notice). The Exchange Rates so determined shall become effective on the relevant
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
Section 10.17 and any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in converting any amounts between
Dollars and any non-Dollar currency.

(b) No later than 5:00 P.M. (New York City time) on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal amounts of the Foreign Currency Loans then
outstanding (after giving effect to any Foreign Currency Loans to be made or
repaid on such date) and (ii) the L/C Obligations denominated in any Acceptable
Currency then outstanding.

(c) The Administrative Agent shall promptly notify the Borrower and the Fronting
Lenders of each determination of an Exchange Rate hereunder.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Revolving Commitment Period in such form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars or another Acceptable Currency and (ii) expire no later than the earlier
of (x) the first anniversary of its date of issuance and (y) the date that is
five Business Days prior to the Revolving Termination Date; provided that
(1) any Letter of Credit may have an expiry date later than the date referred to
in clause (y) above if no later than the 30th day prior to the Revolving
Termination Date (or for any Letters of Credit issued after such date, the date
of issuance), the Borrower shall deposit in a cash collateral account opened by
the Administrative Agent an amount equal to 105% of the aggregate then undrawn
and unexpired amount of such Letters of Credit and (2) any Letter of Credit with
a one-year term

 

50



--------------------------------------------------------------------------------

may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above (or, as long
as the requirements under clause (1) are satisfied, the first anniversary of the
Revolving Termination Date)).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) The parties hereto agree that the Existing Letters of Credit will
automatically, without any further action on the part of any Person, be deemed
to be Letters of Credit hereunder issued hereunder on the Closing Date for the
account of the Borrower. Without limiting the foregoing (i) each such Existing
Letter of Credit shall be included in the calculation of the L/C Obligations,
(ii) all liabilities of the Borrower and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations and (iii) each
Lender shall have reimbursement obligations with respect to such Existing
Letters of Credit as provided in Section 3.4.

3.2 Procedure for Issuance of Letter of Credit

The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the reasonable
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request. Upon
receipt of any Application, the Issuing Lender will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information reasonably relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by the Issuing Lender and the Borrower.
The Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

3.3 Fees and Other Charges

(a) The Borrower will pay a fee on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility, shared ratably among the
Revolving Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee of 0.125% per annum on the face amount
of each Letter of Credit, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably

 

51



--------------------------------------------------------------------------------

agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder. Each L/C Participant agrees with the Issuing Lender
that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower

If any draft is paid under any Letter of Credit, the Borrower shall reimburse
the Issuing Lender for the amount of the draft so paid not later than 12:00
Noon, New York City time, on (i) the Business Day that the Borrower receives
notice of such draft, if such notice is received on such day prior to 10:00
A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower receives such
notice. Each such payment shall be made to the Issuing Lender at its address for
notices referred to herein in Dollars and in immediately available

 

52



--------------------------------------------------------------------------------

funds. Notwithstanding the foregoing, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with this
Agreement that such payment be financed with an ABR Loan Revolving Loan or a
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Loan or Swingline Loan, as applicable. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.14(b) and (y) thereafter,
Section 2.14(d). Borrower shall promptly reimburse Issuing Lender for any taxes,
fees, charges or other reasonable out-of-pocket costs or expenses incurred by
the Issuing Lender in connection with the payment of a draft under a Letter of
Credit which are then invoiced and supported in reasonable detail.

3.6 Obligations Absolute

The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees with the Issuing Lender that the Issuing Lender
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of such Issuing Lender (as finally determined by a court
of competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments

If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender shall promptly notify the Borrower of the date and amount
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

3.8 Applications

 

53



--------------------------------------------------------------------------------

To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Section 3, the provisions of
this Section 3 shall apply.

3.9 Cash Collateralization. If on any date the Dollar Equivalent of the L/C
Obligations exceeds the L/C Commitment, then the Borrower shall within three
Business Days after notice thereof from the Administrative Agent deposit in a
cash collateral account opened by the Administrative Agent an amount equal to
such excess plus accrued and unpaid interest thereon.

3.10 Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in a currency other than Dollars into an amount of Dollars based
upon the Exchange Rate.

(b) Notwithstanding anything to the contrary contained in this Section 3, prior
to demanding any reimbursement from the L/C Participants pursuant to subsection
3.4 in respect of any Letter of Credit denominated in a currency other than
Dollars, the Issuing Lender shall convert the Borrower’s obligation under
subsection 3.4 to reimburse the Issuing Lender in such currency into an
obligation to reimburse the Issuing Lender in Dollars. The Dollar amount of the
reimbursement obligation of the Borrower and the L/C Participants shall be
computed by the Issuing Lender based upon the Exchange Rate in effect for the
day on which such conversion occurs, as determined by the Administrative Agent
in accordance with the terms hereof.

3.11 Replacement of an Issuing Lender. An Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of such Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 3.3. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Lender” shall be deemed to include such successor or any previous Issuing
Lender, or such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Organization; Powers.

The Borrower and each of the Loan Parties is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

54



--------------------------------------------------------------------------------

4.2 Authorization; Enforceability

The Transactions to be entered into by each Loan Party are within such Loan
Party’s powers and have been duly authorized by all necessary action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which any Loan Party is to be a party, when
executed and delivered by such Loan Party, will constitute, a legal, valid and
binding obligation of the Borrower or such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4.3 Governmental Approvals; No Conflicts

The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
the failure to obtain would not reasonably be expected to have a Material
Adverse Effect, (b) will not violate any applicable law or regulation, the
violation of which would reasonably be expected to have a Material Adverse
Effect, or the charter, by-laws or other organizational documents of the
Borrower or any other applicable Loan Party or any order of any Governmental
Authority, the violation of which would reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Borrower or
any other Loan Party or their assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any other Loan Party, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any other Loan Party, except Liens created under the Loan
Documents and Liens permitted under Section 7.3.

4.4 Financial Condition

The Borrower has heretofore furnished or made available to the Lenders (1) the
audited consolidated balance sheet and statements of income, stockholders equity
and cash flows of the Borrower as of and for the fiscal years ended May 31,
2008, May 31, 2009 and May 31, 2010, certified by its chief financial officer,
(2) the consolidated balance sheet and statements of income, stockholders equity
and cash flows of the Borrower as of and for the fiscal quarters ended
November 30, 2009, and February 28, 2010, (3) the pro forma consolidated balance
sheet of the Borrower and its Subsidiaries as at May 31, 2010 previously
delivered to the Administrative Agent (the “Pro Forma Balance Sheet”) and a pro
forma statement of operations for the twelve-month period ending on May 31, 2010
previously delivered to the Administrative Agent (the “Pro Forma Statement of
Operations”), in each case prepared after giving effect to the consummation of
the Initial Share Repurchase and the Transactions. Such financial statements
described in clauses (1) - (2) of the preceding sentence present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries, in each case, as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments. The Pro Forma Balance Sheet and Pro Forma Statement of
Operations present fairly, in all material respects, the financial position and
results of operations of the Borrower and its consolidated Subsidiaries, on a
pro forma basis after giving effect to the consummation of the Transactions
based upon good faith estimates and assumptions believed to be reasonable at the
time made, it being recognized by the Lenders that such Pro Forma Balance Sheet
and Pro Forma Statement of Operations may differ from the projected results set
forth therein by a material amount. Since May 31, 2010, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect. Except as disclosed in the financial statements
referred to above or the notes thereto and except as set forth in any periodic
filing with the Securities and Exchange Commission by the Borrower, after giving
effect to the Transactions, none of the Borrower or its Subsidiaries has, as of
the

 

55



--------------------------------------------------------------------------------

Closing Date, any material contingent liabilities or material unrealized losses
except as evidenced by the Loan Documents.

4.5 Properties

(a) The Borrower and each other Loan Party has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and except for exceptions to coverage described in a
mortgage policy, title insurance or survey accepted by the Administrative Agent,
and none of such property is subject to any Lien except as permitted by
Section 7.3.

(b) The Borrower and each other Loan Party owns, is licensed to use, or
possesses the right to use all Intellectual Property reasonably necessary to the
conduct of its business, and the use thereof by the Borrower and each other Loan
Party does not infringe upon the rights of any other Person, except for any such
infringements that could not reasonably be expected to result in a Material
Adverse Effect.

4.6 Litigation and Environmental Matters

(a) Except as set forth on Schedule 4.6 attached to the Disclosure Statement,
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Borrower or any other Loan Party (i) which
would reasonably be expected to result in a Material Adverse Effect or (ii) that
involve any of the Loan Documents or the Transactions.

(b) Except with respect to any other matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability, (iv) knows of any basis for any Environmental Liability
or (v) has failed to properly dispose of all Hazardous Materials. No Hazardous
Materials have been released at any site or facility owned, controlled or
operated by any Borrower or any other Loan Party, or by any Borrower or any
other Loan Party at any other location, which would reasonably be expected to
result in a Material Adverse Effect.

4.7 Compliance with Laws

The Borrower and each other Loan Party is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

4.8 Investment Company Status

Neither the Borrower nor any other Loan Party is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

4.9 Taxes

The Borrower and each other Loan Party have timely filed or caused to be filed
all material Tax returns and reports required to have been filed and have paid
or caused to be paid all

 

56



--------------------------------------------------------------------------------

material Taxes required to have been paid by it pursuant to such tax returns and
reports, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such other Loan Party, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

4.10 ERISA

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans, in each of such cases so as
to cause a Material Adverse Effect.

4.11 Disclosure

No statement or information contained in this Agreement, any other Loan
Document, the Confidential Information Memorandum or any other document,
certificate or statement (in each case, other than projections and pro form
financial information and information of a general economic or industry specific
nature), furnished by or on behalf of any Loan Party to the Administrative Agent
or the Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished (or,
in the case of the Confidential Information Memorandum, as of the Closing Date),
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein, taken as a whole,
in the light of the circumstances under with they were made not materially
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time such
projections and pro forma financial information are furnished, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

4.12 Subsidiaries

As of the Closing Date, the Borrower has no Subsidiaries other than as set forth
on Schedule 4.12 attached to the Disclosure Statement. As of the Closing Date,
the Borrower owns, directly or indirectly, the stated percentage of the issued
and outstanding Capital Stock in and to each Subsidiary listed on Schedule 4.12
attached to the Disclosure Statement.

4.13 Insurance

As of the Closing Date, all premiums due in respect of all material insurance
policies maintained by the Borrower have been paid.

4.14 Labor Matters

 

57



--------------------------------------------------------------------------------

As of the Closing Date, there are no strikes, lockouts or slowdowns against the
Borrower pending or, to the knowledge of the Borrower, threatened. The hours
worked by and payments made to employees of each Borrower have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, except where any such
violation could not reasonably be expected to have a Material Adverse Effect.
All material payments due from the Borrower, or for which any claim may be made
against the Borrower, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower except where such non payment could not reasonably be
expected to have a Material Adverse Effect. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower is bound.

4.15 Solvency

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Loan made on the Closing Date
and after giving effect to the application of the proceeds of such Loans,
(a) the assets of the Loan Parties on a consolidated basis, at a “fair
valuation”, will exceed the amount of their aggregate “liabilities” “contingent
or otherwise”, as such quoted terms are generally determined in accordance with
applicable federal laws governing determinations of insolvency of debtors;
(b) the “present fair saleable value” of the aggregate assets of the Loan
Parties on a consolidated basis will be greater than “the amount that will be
required to pay the probable liability” of the Loan Parties on their aggregate
“existing debts as such debts become absolute and matured”, as such quoted terms
are generally determined in accordance with the applicable federal laws
governing determinations of the insolvency of debtors; (c) the Loan Parties on a
consolidated basis will be able to pay their aggregate debts as they become due;
and (d) the remaining assets of the Loan Parties on a consolidated basis will
not be “unreasonably small” nor constitute “unreasonably small capital” in
relation to the business or transactions in which they are engaged or are about
to engage as of the Closing Date, as such quoted terms are generally determined
in accordance with applicable federal laws governing determinations of
insolvency of debtors. For purposes of this Section 4.15, (a) “debt” means
liability on a “claim” and (b) “claim” means any (1) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (2) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

4.16 Federal Regulations

No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the Regulations of the Board. No more than 25% of the assets
of the Group Members consist of “margin stock” as so defined. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

4.17 Use of Proceeds

The proceeds of the Term Loans shall be used to finance a portion of the Share
Repurchases and to pay fees and expenses related to the Share Repurchases, the
Share Exchange

 

58



--------------------------------------------------------------------------------

Transactions, the Permitted Eclipsys Acquisition and the Transactions. The
proceeds of the Revolving Loans and the Swingline Loans, and the Letters of
Credit, shall be used to finance a portion of the Share Repurchases, the
Permitted Eclipsys Acquisition and Transactions and to pay fees and expenses
related to the Share Repurchases, the Share Exchange Transactions, the Permitted
Eclipsys Acquisition and Transactions and for working capital needs and general
corporate purposes (including the financing of Permitted Acquisitions).

4.18 Security Documents

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Stock described in the Guarantee and
Collateral Agreement, when stock certificates representing such Pledged Stock
are delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement a security interest in which
may be perfected by the filing of a financing statement, when financing
statements and filings of short form agreements in respect of registered and
applied for intellectual property owned by each Loan Party in appropriate form
are filed in the appropriate offices with the requisite fee, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), prior and superior in right to any
other Person except (i) with respect to Pledged Stock, nonconsensual Liens
arising as a matter of law and (ii) in each other case Liens permitted by
Section 7.3.

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Secured Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except Liens permitted by
Section 7.3).

4.19 Regulation H

No Mortgage encumbers improved real property that is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

4.20 Certain Documents

The Borrower has delivered to the Administrative Agent a complete and correct
copy of the Misys Agreement and all material documents delivered in connection
therewith as of the Closing Date, including any amendments, supplements or
modifications with respect to any of the foregoing as of the Closing Date.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit

 

59



--------------------------------------------------------------------------------

The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A
attached to the Disclosure Statement, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor
and (iii) an Acknowledgement and Consent in the form attached to the Guarantee
and Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.

(b) Misys Separation. The Misys Agreement and related documentation required
pursuant to the Misys Agreement to be executed on or prior to the date of the
Initial Share Repurchase (the “Misys Separation Documentation”) shall have been
executed on terms reasonably satisfactory to the Arrangers (the review of which
shall be conducted and concluded promptly and without the intent to hinder or
delay), and no provision thereof shall have been waived, amended, supplemented
or otherwise modified in any respect that is material and adverse to the Lenders
without approval of the Arrangers, it being agreed that the draft Misys
Agreement and each of the Exhibits thereto provided to the Arrangers on June 9,
2010 shall be reasonably satisfactory. The Initial Share Repurchase shall have
been consummated, or substantially simultaneously with the initial borrowing
under the Facilities shall be consummated, in accordance with the terms of the
Misys Separation Documentation without material waiver, amendment, supplement or
modification thereof, except as approved by the Arrangers (the review of which
shall be conducted and concluded promptly and without the intent to hinder or
delay).

(c) Existing Indebtedness. All of the existing indebtedness of the Borrower and
its subsidiaries under the Existing Credit Agreement shall have been repaid in
full (or, in the case of letters of credit issued thereunder, deemed to be
issued pursuant to this Agreement, terminated, cash collateralized or otherwise
supported with Letters of Credit issued pursuant to this Credit Agreement).

(d) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses required to be paid for
which invoices have been presented not less than one business day prior to the
Closing Date.

(e) Approvals. All governmental and third party approvals necessary to
consummate the Transactions and the Initial Share Repurchase (including
shareholder approvals) shall have been obtained and shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on the Transactions
and the Initial Share Repurchase or the financing thereof.

(f) Financial Statements. The Borrower shall have delivered to the
Administrative Agent (i) audited consolidated financial statements of the
Borrower for the two most recent fiscal years as to which such financial
statements are available and (ii) unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.

 

60



--------------------------------------------------------------------------------

(g) Pro Forma Balance Sheet; Pro Forma Statement of Operations. The Borrower
shall have delivered to the Administrative Agent the Pro Forma Balance Sheet and
the Pro Forma Statement of Operations.

(h) Ratings. The Borrower shall have used commercially reasonable efforts to
receive a corporate credit rating of the Borrower from each of Standard & Poor’s
Financial Services LLC and Moody’s Investors Service, Inc.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent bring down lien search in each relevant jurisdiction with respect to the
Borrower and the Subsidiary Guarantors, and such search shall reveal no Liens on
any of the Collateral except for Liens permitted by Section 7.3, Liens to be
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Administrative Agent and Liens disclosed in the lien search
results delivered to the Administrative Agent prior to the date of execution of
the commitment letter with the Arrangers.

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower (or, at
the Borrower’s option, a solvency opinion from an independent investment bank or
valuation firm of nationally recognized standing) that shall document the
solvency of the Borrower and its Subsidiaries (on a going concern and
consolidated basis) after giving effect to the Transactions and the Initial
Share Repurchase.

(k) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

(l) Legal Opinions. (i) The Administrative Agent shall have received the
following legal opinions:

 

  i. the legal opinion of Vedder Price P.C., counsel to the Borrower and its
Subsidiaries, in form and substance reasonably acceptable to the Administrative
Agent;

 

  ii. the legal opinion of general counsel of the Borrower and its Subsidiaries,
in form and substance reasonably acceptable to Administrative Agent; and

 

  iii. the legal opinion such other special and local counsel as may be
reasonably required by the Administrative Agent.

(m) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

61



--------------------------------------------------------------------------------

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation; provided that, such documents do not include and
there shall be no requirement to provide as of the Closing Date (i) lockbox
arrangements or control agreements relating bank or security accounts or
(ii) mortgages or other means of perfection or control other than through means
of the filing of an initial financing statement under the Uniform Commercial
Code or as described in Section 5.1(m).

(o) Other Information. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

(p) Total Leverage Ratio. The Total Leverage Ratio, calculated to give pro forma
effect to the Permitted Eclipsys Acquisition if the Permitted Eclipsys
Acquisition closes substantially simultaneously with or before the Closing Date,
shall not exceed 4.0 to 1.0, and the Borrower shall have provided reasonably
satisfactory support for such calculation.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2 Conditions to Each Extension of Credit

The agreement of each Lender to make any extension of credit requested to be
made by it on any date (including its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements

 

62



--------------------------------------------------------------------------------

Furnish to the Administrative Agent (for distribution to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and absence of
footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods. Notwithstanding the foregoing, with
respect to any prior period reporting and reporting required in connection with
a change of fiscal year, such reporting shall be prepared in accordance with the
applicable SEC reporting requirements.

6.2 Certificates; Other Information

Furnish to the Administrative Agent (for distribution to each Lender) (or, in
the case of clause (g), to the relevant Lender):

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any Intellectual Property acquired
by any Loan Party and which is applied for or registered with the U.S. Patent
and Trademark Office, U.S. Copyright Office or analogous office of a foreign
jurisdiction and (3) a description of any Person that has become a Group Member,
in each case since the date of the most recent report delivered pursuant to this
clause (y) (or, in the case of the first such report so delivered, since the
Closing Date);

 

63



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”);

(d) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Misys Documentation;

(e) except to the extent made publicly available, within 5 Business Days after
the same are sent, copies of all financial statements and reports that the
Borrower sends to the holders of any class of its debt securities or public
equity securities and, within 5 Business Days after the same are filed, copies
of all financial statements and reports that the Borrower may make to, or file
with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the relevant Group
Member or ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices promptly after receipt thereof; and

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

6.3 Payment of Taxes

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material Tax obligations, except where
the amount or validity thereof is being or will be timely contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.

6.4 Maintenance of Existence; Compliance

Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names, in each
case material to the conduct of its business; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 7.4 or any sale, transfer or disposition permitted under
Section 7.5; provided, further, that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right or franchise if the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lenders.

 

64



--------------------------------------------------------------------------------

6.5 Maintenance of Property; Insurance

(a) Keep and maintain all property material to the conduct of its business in
good working order and condition, casualty and ordinary wear and tear excepted,
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect and (b) maintain, with financially sound and
reputable insurance companies insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations; provided, however, that the Borrower and its
Subsidiaries may self-insure to the extent it determines in its good faith
reasonable business judgment that such insurance is consistent with prudent
business practices. Unless required by applicable laws, neither the Borrower nor
any Loan Party shall be required to maintain worker’s compensation insurance so
long as the Borrower or such Loan Party maintains non-subscriber employer’s
liability insurance in such amounts (with no greater risk retention) as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. The Borrower will
furnish to the Lenders, upon request of the Administrative Agent or any Lender,
information in reasonable detail as to the insurance so maintained.

6.6 Compliance with Laws. Cause each other Loan Party to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect.

6.7 Inspection of Property; Books and Records; Discussions

Keep proper books of record and account in which full, true and correct entries
are made of all material dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each other Loan Party to,
permit any representatives designated by the Administrative Agent or by any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants;
provided, that representatives of the Borrower shall have the opportunity to be
present at any meeting with its independent accountants, all at such reasonable
times and as often as reasonably requested; provided, further, that unless (x) a
Default has occurred and is continuing or (y) the Administrative Agent
reasonably believes an event has occurred that has a Material Adverse Effect,
(i) the Lenders shall coordinate the timing of their inspections with the
Administrative Agent and provide reasonable notice thereof, (ii) such
inspections shall be limited to once during any calendar year for the
Administrative Agent and each other Lender and (iii) neither the Borrower nor
any of its Subsidiaries shall be required to pay or reimburse any costs and
expenses incurred by any Lender (other than the Administrative Agent) in
connection with the exercise of such rights.

6.8 Notices

Promptly after obtaining knowledge thereof give notice to the Administrative
Agent of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any other Group Member that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) an ERISA Event, as soon as possible and in any event within 10 days after
the Borrower knows or has reason to know thereof; and

 

65



--------------------------------------------------------------------------------

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws

(a) Comply in all respects with, and ensure compliance in all respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all respects with and maintain, and ensure that all tenants
and subtenants obtain and comply in all respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except in each case where such failure to comply
or maintain would not reasonably be expected to result in a Material Adverse
Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except where the failure
to so conduct, complete or comply would not reasonably be expected to have a
Material Adverse Effect.

6.10 Additional Collateral, etc

(a) With respect to any property having a value of at least $5,000,000 acquired
after the Closing Date by any Group Member (other than (1) Excluded Property,
(2) any property described in paragraph (b), (c) or (d) below, (3) any property
subject to a Lien expressly permitted by Section 7.3(m) and (4) property
acquired by any Foreign Subsidiary) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien (except to
the extent such property is not required to be subject to a perfected Lien under
the terms of the Security Documents due to an explicit exception or applicable
threshold amount thereunder), Borrower shall notify Administrative Agent within
the time period specified by the Security Documents or, if no such time period
is specified, Borrower shall promptly notify the Administrative Agent and the
Lenders thereof and, if requested by the Administrative Agent (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
such property (subject to any Lien permitted pursuant to Section 7.3), including
the filing of appropriate Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 or otherwise not
constituting Excluded Property acquired after the Closing Date by any Group
Member (other than (x) any such real property subject to a Lien expressly
permitted by Section 7.3(m) or (p) and (y) real property acquired by any Foreign
Subsidiary), promptly (i) execute and deliver a first priority Mortgage (subject
to any Lien permitted pursuant to Section 7.3), in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such real property,
(ii) if requested by the Administrative Agent, provide the Secured Parties with
(x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price

 

66



--------------------------------------------------------------------------------

of such real property (or such other amount as shall be reasonably specified by
the Administrative Agent) as well as a current ALTA survey thereof, together
with a surveyor’s certificate and (y) any consents or estoppels reasonably
deemed necessary or advisable by the Administrative Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (iii) deliver notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and each Group Member relating thereto, together with evidence of flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System, in form and substance reasonably satisfactory to the
Administrative Agent and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

(c) With respect to any new Material Subsidiary (other than a Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Material Subsidiary that is owned by any Group Member
(subject only to non-consensual Liens arising by operation of law), (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Material
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement,
(B) to take such actions reasonably necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Material Subsidiary (subject only to Liens
permitted under Section 7.3), including the filing of appropriate Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Material Subsidiary, substantially in the form of
Exhibit C, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d) With respect to any new Foreign Subsidiary that is a Material Subsidiary
created or acquired after the Closing Date by any Group Member (other than by
any Group Member that is a Foreign Subsidiary), and to the extent relevant and
legally permissible to do so, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest (subject only to non-consensual Liens arising by
operation of law) in the Capital Stock of such new Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be reasonably necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

 

67



--------------------------------------------------------------------------------

6.11 Retirement of Repurchased Stock. Promptly retire any Capital Stock of the
Borrower repurchased in the Share Repurchases to the extent the Share
Repurchases are financed with the proceeds of the Loans.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants

(a) Total Leverage Ratio. Permit the Total Leverage Ratio as at the last day of
any period of four consecutive fiscal quarters of the Borrower ending with (or
most recently ended prior to in the event such period does not end with) any
quarter set forth below to exceed the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter

   Total
Leverage Ratio  

December 31, 2010 through March 31, 2011

     4.00 to 1.0   

June 30, 2011 through September 30, 2011

     3.75 to 1.0   

December 31, 2011 through June 30, 2012

     3.50 to 1.0   

September 30, 2012 and thereafter

     3.00 to 1.0   

; provided that the ratio set forth in the table above shall instead be 3.00 to
1.0 for any fiscal quarter after consummation of the Permitted Eclipsys
Acquisition.

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any period
of four consecutive fiscal quarters of the Borrower ending with (or most
recently ended prior to in the event such period does not end with) any quarter
set forth below to be less than the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter

   Interest
Coverage Ratio  

December 31, 2010 through June 30, 2011

     3.50 to 1.0   

September 30, 2011 through June 30, 2012

     3.75 to 1.0   

September 30, 2012 and thereafter

     4.00 to 1.0   

; provided, that (i) for the purposes of determining the ratio described above
for the fiscal quarters of the Borrower ending (or most recently ended prior to
in the event such period does not end with) December 31, 2010, March 31, 2011
and June 30, 2011, Interest Expense for the relevant period shall be deemed to
equal Interest Expense for such fiscal quarter (and, in the case of the latter
two such determinations, each previous fiscal quarter commencing after the
Closing Date) multiplied by 4, 2 and 4/3, respectively and (ii) the ratio set
forth in the table above shall instead be 4.50 to 1.0 for any fiscal quarter
after consummation of the Permitted Eclipsys Acquisition.

7.2 Indebtedness

 

68



--------------------------------------------------------------------------------

Create, issue, incur, assume, become liable in respect of or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) any Loan Party to any Subsidiary, (ii) any Subsidiary
that is not a Loan Party to any other Subsidiary that is not a Loan Party and
(iii) Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party
provided that the loan or advance is permitted by Section 7.8;

(c) Guarantee Obligations by (i) any Group Member of the obligations of any Loan
Party, (ii) any Subsidiary that is not a Loan Party of the obligations of any
other Subsidiary that is not a Loan Party, and (iii) any Loan Party of
obligations of any Subsidiary that is not a Loan Party provided that such
Guarantee Obligations are permitted by Section 7.8;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d)
attached to the Disclosure Statement and any refinancings, refundings, renewals
or extensions thereof (without increasing, or shortening the maturity of, the
principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(m) in an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding;

(f) unsecured Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$50,000,000 at any one time outstanding; provided that (i) the Borrower is in
compliance with Section 7.1, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available and using Indebtedness as of the date of, and after giving effect to,
such Indebtedness and (ii) such Indebtedness has a final maturity date that is
at least 91 days after the later of the Revolving Termination Date and the final
maturity date of the Term Loans;

(g) Indebtedness of any Person that becomes a Subsidiary after the Closing Date
in connection with the Permitted Eclipsys Acquisition, a Permitted Acquisition
or otherwise which exists at the time such Person becomes a Subsidiary or is
refinanced in contemplation of or in connection with such Person becoming a
Subsidiary, and Indebtedness of the Borrower or any Subsidiary in the form of
any deferred purchase price or post closing obligation in connection with a
Permitted Acquisition; provided that, the aggregate principal amount of
Indebtedness permitted by this clause (g) shall not exceed $25,000,000 at any
time outstanding;

(h) Guarantee Obligations of the Borrower or any other Loan Party in connection
with customer financing programs, provided that (i) the Guarantee Obligation
shall not exceed the amount received by the Loan Party under the financing
program or owed to the Loan Party by the customer and (ii) the aggregate amount
of all obligations guaranteed at any point in time shall not exceed $5,000,000;
and

(i) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$15,000,000 at any one time outstanding.

7.3 Liens

 

69



--------------------------------------------------------------------------------

Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except:

(a) Liens for Taxes, fees, assessments or governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old age pensions or other
social security or retirement benefits, or similar legislation or to secure
public or statutory obligations of the Borrower or any of its Subsidiaries;

(d) pledges or deposits to secure the performance of tenders, government
contracts, bids, trade contracts (other than for borrowed money), licenses,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8;

(f) rights of set-off of banks or lenders in the ordinary course of banking
arrangements;

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries, and Liens or
exceptions to coverage described in a mortgage policy, title insurance or survey
accepted by Administrative Agent;

(h) any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the rights, benefits
or privileges of such lease or licensing agreement, as the case may be;

(i) Liens in favor of payor financial institutions having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary on deposit with or in possession of such financial
institution;

(j) leases or licenses of intellectual property or other assets granted by the
Borrower or any Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of business of the
Borrower or any Subsidiary;

(k) the filing of UCC financing statements solely as a precautionary measure in
connection with any transaction not prohibited hereunder;

 

70



--------------------------------------------------------------------------------

(l) Liens in existence on the Closing Date listed on Schedule 7.3(l) attached to
the Disclosure Statement, securing Indebtedness permitted by Section 7.2(d),
provided that no such Lien is spread to cover any additional property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased;

(m) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(n) Liens created pursuant to the Security Documents;

(o) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(p) any Lien (i) existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary and (ii) on cash collateral securing letter of
credit obligations, swap agreement obligations, or other banking product
obligations of a Person that becomes a Subsidiary after the Closing Date,
provided that (A) such Lien described in clause (i) is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (C) such Lien shall secure only
those obligations that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as applicable, and any refinancing, refunding,
renewals, or extensions thereof (without increasing, or shorting the maturing
of, the principal amount thereof);

(q) Liens securing (i) obligations under performance bonds, surety bonds and
letter of credit obligations to provide security for worker’s compensation
claims and (ii) obligations in respect of bank overdrafts not more than five
Business Days overdue, in each case, incurred in the ordinary course of
business; and

(r) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $20,000,000 at any one time.

7.4 Fundamental Changes

Effect any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that:

(a) any Subsidiary of the Borrower (i) may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that
the Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) that is not a Loan Party may be merged or consolidated with any other
Subsidiary that is not a Loan Party;

 

71



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower (i) may Dispose of any or all of its assets
to any Loan Party (upon voluntary liquidation or otherwise) or (ii) that is not
a Loan Party may Dispose of any or all of its assets to any other Subsidiary
that is not a Loan Party;

(c) any Disposition permitted by Section 7.5;

(d) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(e) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(f) the Borrower and its Subsidiaries may consummate the Share Exchange
Transactions.

7.5 Disposition of Property

Dispose of any of its property, whether now owned or hereafter acquired, or, in
the case of any Subsidiary, issue or sell any shares of such Subsidiary’s
Capital Stock to any Person, except:

(a) sales of inventory, used or surplus equipment in the ordinary course of
business;

(b) Dispositions of used, damaged, worn out, obsolete or surplus property by the
Borrower or any Subsidiary in the ordinary course of business and the
abandonment or other Disposition of intellectual property, in each case as
determined by the Borrower or such Subsidiary in its reasonable judgment to be
no longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

(c) sales, transfers, issuances and dispositions by (i) any Subsidiary to any
Loan Party, and (ii) a Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;

(d) leases of real or personal property in the ordinary course of business;

(e) Investments and other transactions in compliance with Section 7.4 or
Section 7.8;

(f) Dispositions of cash and Cash Equivalents and inventory and goods held for
sale in the ordinary course of business;

(g) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(h) leases, subleases, assignments, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and the Subsidiaries;

(i) transfers of property subject to Recovery Events upon receipt of the Net
Cash Proceeds of such Recovery Event;

(j) Restricted Payments permitted by Section 7.6;

 

72



--------------------------------------------------------------------------------

(k) Dispositions of auction rate securities acquired by Eclipsys or its
Subsidiaries prior to the Closing Date; and

(l) other Dispositions; provided that (i) the aggregate revenues in respect of
any such Disposition, calculated in the aggregate with the aggregate revenues of
all other Dispositions made in accordance with this clause (l) during the
preceding four fiscal quarters of the Borrower, does not exceed 25% of total
revenues of the Borrower and its Subsidiaries taken as a whole for the four
fiscal quarter period ending immediately prior to the consummation of such
Disposition, (ii) no Default or Event of Default shall occur or shall reasonably
be expected to occur with respect to any Disposition proposed to be consummated
pursuant to this clause (l) by virtue of any reduction in the total revenues of
the Borrower and its Subsidiaries, (iii) the Disposition shall be made to
unaffiliated third parties for fair value and for cash consideration of not less
than 70% of the value of the asset disposed and (iv) the Net Cash Proceeds of
any Disposition pursuant to this Section 7.5(l) shall be applied to prepay the
Term Loans in accordance with, and to the extent required by, Section 2.11(c).

7.6 Restricted Payments

Declare or pay any dividend (other than dividends payable solely in common stock
of the Person making such dividend) on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property of any Group Member (collectively, “Restricted Payments”), except
that:

(a) any Subsidiary may make Restricted Payments to any Loan Party and any
Subsidiary that is not a Loan Party may make Restricted Payments to the Group
Member that is its parent company;

(b) the Borrower may make the Share Repurchases, and Borrower and its
Subsidiaries may complete the Share Exchange Transactions;

(c) the Borrower may make Restricted Payments pursuant to and in accordance with
equity compensation plans, employee stock purchase plans or other benefit plans
for management employees, members of the board of directors or consultants of
the Borrower and its Subsidiaries provided that the aggregate amount of
Restricted Payments made in cash under this clause (c) shall not exceed
$10,000,000 in any fiscal year of the Borrower or $25,000,000 in the aggregate;

(d) the Borrower may make Restricted Payments if (i) prior to and after giving
effect to the Restricted Payment, the Total Leverage Ratio, recomputed as at the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements are available and using Indebtedness as of the date of, and
after giving effect to, such Restricted Payment, is less than 2.00 to 1.0 and
(ii) no Default or Event of Default has occurred and is continuing or would
result from such Restricted Payment; and

(e) the Borrower may make Restricted Payments in an aggregate amount not in
excess of $25,000,000; provided that (i) the Borrower is in compliance with
Section 7.1, recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available and using
Indebtedness as of the date of, and after giving effect to, such Restricted
Payment and (ii) no Default or Event of Default has occurred and is continuing
or would result from such Restricted Payment.

 

73



--------------------------------------------------------------------------------

7.7 Reserved

7.8 Investments

Make any advance, loan, extension of credit (by way of guaranty or otherwise) or
capital contribution to, or purchase any Capital Stock, bonds, notes, debentures
or other debt securities of, or any assets constituting a business unit of, or
make any other similar investment in, any Person (all of the foregoing,
“Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in cash or Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any one time
outstanding;

(e) the Permitted Eclipsys Acquisition, the Share Repurchases and Share Exchange
Transactions;

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

(g) investments in existence on the Closing Date and described in Schedule
7.8(g) attached to the Disclosure Statement;

(h) capital contributions, contributions in exchange for Capital Stock or
similar investments by the Borrower and its Subsidiaries in Capital Stock in
their respective Subsidiaries, provided that (i) the additional aggregate amount
(valued at cost) of such investments by Loan Parties in Subsidiaries that are
not Loan Parties (together with additional intercompany loans and advances
permitted under the proviso to Section 7.8(i)) during any fiscal year shall not
exceed $15,000,000 (excluding any such investments made prior to the Closing
Date) and (ii) no Event of Default is then existing or would be caused by such
investment;

(i) loans or advances of money by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that (i) the
additional aggregate amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties (together with additional investments
permitted under the proviso to Section 7.8(h)) during any fiscal year shall not
exceed $15,000,000 (excluding any such investments made prior to the Closing
Date) and (ii) no Event of Default is then existing or would be caused by such
loan or advance;

(j) Guarantee Obligations incurred by the Borrower for the benefit of any
Subsidiary or by any Subsidiary for the benefit of the Borrower or any other
Subsidiary, provided that (i) the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties that is guaranteed by any Loan Party
shall not exceed $20,000,000 at any time outstanding and (ii) no Event of
Default is then existing or would be caused by the incurrence of such Guarantee
Obligation;

 

74



--------------------------------------------------------------------------------

(k) Permitted Acquisitions;

(l) Investments consisting of stock, obligations, securities or other property
received in settlement of accounts receivable (created in the ordinary course of
business) from bankrupt obligors;

(m) to the extent deemed to be an Investment, Swap Agreements permitted by
Section 7.12;

(n) Investments consisting of non-cash consideration received in connection with
any Disposition permitted by Section 7.5;

(o) guarantee obligations of the Borrower or any Subsidiary of leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(p) investments of any Person that becomes a Subsidiary after the Closing Date
in connection with the Permitted Eclipsys Acquisition, a Permitted Acquisition
or otherwise which exists at the time such Person becomes a Subsidiary; and

(q) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $25,000,000 during the term of this Agreement.

7.9 Optional Payments and Modifications of Certain Debt Instruments

Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any subordinated Indebtedness.

7.10 Transactions with Affiliates

Enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; provided that, transactions
among the Group Members (and no other Affiliate) may be more favorable to a Loan
Party, (b) transactions between or among the Borrower and any Loan Party not
involving any other Affiliate, (c) transactions described on Schedule 7.10
attached to the Disclosure Statement, (d) any Affiliate who is an individual may
serve as director, officer, employee or consultant of the Borrower or any of its
Subsidiaries and may receive reasonable compensation and indemnification and
expense reimbursement (including pursuant to plans or policies approved by the
board of directors of the Borrower) for his or her services in such capacity,
(e) the Borrower or any of its Subsidiaries may enter into nonexclusive licenses
of patents, copyrights, trademarks, trade secrets and other intellectual
property with the Borrower or any of its Subsidiaries, (f) transactions
permitted by Sections 7.2(b) or (c), Sections 7.4(a) or (b) or Section 7.5(c),
Restricted Payments permitted by Section 7.6 and any Investment, Loan, advance
or guarantee obligation permitted by clauses (e), (g), (h), (i), (j), (o) or
(p) of Section 7.8, (g) any transaction with an Affiliate referred to in or
contemplated by the Misys Documentation or the Misys Separation Documentation
including, without limitation, under any transition services agreement;
(h) sales of common stock of the Borrower to Affiliates of the Borrower not
otherwise prohibited by the Loan Documents and the granting of

 

75



--------------------------------------------------------------------------------

registration and other customary rights in connection therewith and (i) any
transaction with an Affiliate where the only consideration paid by any Loan
Party is common stock of the Borrower.

7.11 Sales and Leasebacks

Enter into any arrangement with any Person providing for the leasing by any
Group Member of real or personal property that has been or is to be sold or
transferred by such Group Member to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Group Member.

7.12 Swap Agreements

Enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Capital Stock) and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

7.13 Clauses Restricting Subsidiary Distributions

Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of (a) any Subsidiary of the Borrower to (A) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (B) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (C) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, or (b) any Loan Party to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) restrictions, limitations, conditions and prohibitions under or imposed by
any indenture, agreement, instrument or other contractual arrangement in effect
on the Closing Date (including this Agreement) and any similar indentures,
agreements or instruments to the extent such restrictions, limitations,
conditions and prohibitions are no more restrictive, taken as a whole, than
those set forth in such existing indentures, agreements or instruments
(including this Agreement), (iv) any restrictions consisting of customary
provisions contained in leases, licenses and joint ventures and other
agreements, (v) prohibitions or conditions under applicable law, rule or
regulation, (vi) any agreement or instrument in effect at the time a Person
first became a Subsidiary of the Borrower or the date such agreement or
instrument is otherwise assumed by the Borrower or any of its Subsidiaries, so
long as such agreement or instrument was not entered into in contemplation of
such Person becoming a Subsidiary of the Borrower or such assumption,
(vii) customary provisions in organizational documents, asset sale and stock
sale agreements and other similar agreements that restrict the transfer of, or
Liens on, ownership interests in any partnership, limited liability company or
similar Person, (viii) in the case of any joint venture which is not a Loan
Party in respect of any matters referred to above, restrictions in such Person’s
organizational documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Capital Stock of or property
held in the subject joint venture or other entity, (ix) any prohibition or
limitation that restricted subletting or assignment of, or Lien on, leasehold
interests contained in any lease or sublease governing a leasehold interest of
the Borrower or a Subsidiary, (x) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby to the extent any
prohibition or limitation restricts Liens on the assets financed thereby,
(xi) restrictions on cash or other deposits or net worth imposed by

 

76



--------------------------------------------------------------------------------

suppliers or landlords or customers under contracts entered into in the ordinary
course of business, (xii) any instrument governing Indebtedness assumed in
connection with the Permitted Eclipsys Acquisition and any Permitted Acquisition
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired or (xiii) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents or the contracts, instruments or obligations referred to in
clauses (vi) or (xii) above, provided that the encumbrance or restriction under
such amendment or refinancing is no less favorable to the Lenders than that
which existed under the contract, investment or obligation that has been amended
or refinanced and was permitted under clause (vi) above.

7.14 Lines of Business

Enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Borrower and its Subsidiaries are engaged on the
Closing Date or that are reasonably related thereto.

7.15 Amendments to Misys Documents

(a) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the Misys Documentation except for any such
amendment, supplement or modification that (i) becomes effective after the
Closing Date and (ii) could not reasonably be expected to have a Material
Adverse Effect.

7.16 Business; Liabilities; Assets of Certain Subsidiaries

(a) Permit Newco (i) to conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
(x) those incidental to its ownership of the Capital Stock of the Borrower or
any transactions expressly contemplated in the Misys Documentation, (y) the
maintenance of its corporate existence and (z) legal, tax and accounting
matters, (ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations with respect to its Capital Stock
and (z) as expressly contemplated in the Misys Documentation and contingent
liabilities in connection therewith, or (iii) own, lease, manage or otherwise
operate any properties or assets (including cash and cash equivalents) other
than the ownership of shares of Capital Stock of the Borrower and any assets
incidental thereto.

(b) Permit any Excluded Domestic Subsidiary (i) to conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
material business or operations other than (x) those incidental to its ownership
of the Capital Stock of Foreign Subsidiaries, (y) the maintenance of its
corporate existence and (z) legal, tax and accounting matters, (ii) incur,
create, assume or suffer to exist any Indebtedness or other material liabilities
or financial obligations, except (x) nonconsensual obligations imposed by
operation of law and liabilities related to legal, tax and accounting matters
and (y) obligations under the Loan Documents, Specified Swap Agreements and
Specified Cash Management Agreements, or (iii) own, lease, manage or otherwise
operate any material properties or assets (including cash and cash equivalents)
other than the ownership of shares of Capital Stock of Foreign Subsidiaries and
any assets incidental thereto; provided that, (1) the foregoing shall not
prohibit any Excluded Domestic Subsidiary from engaging in the intercompany
transactions referenced in Section 7.10(f) related to the provision of funds
between or among the Group Members, and (2) Eclipsys International Holdings, LLC
shall be permitted to maintain letters of credit payable in foreign currency
issued for its benefit or the benefit of its Subsidiaries and cash in an amount
sufficient to collateralize such letters of credit.

 

77



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4 (with respect to the
Borrower’s existence only), Section 6.8(a) or Section 7 of this Agreement or
Section 5.5 of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $20,000,000 or more; or

(f) (i) Borrower or any Material Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets;

 

78



--------------------------------------------------------------------------------

or (ii) there shall be commenced against Borrower or any Material Subsidiary any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against Borrower or any Material Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Borrower or any
Material Subsidiary shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) Borrower or any Material Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) or Borrower or any Material
Subsidiary shall make a general assignment for the benefit of its creditors; or

(g) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan(s), (iv) any Loan Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to result in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability of $20,000,000 or more (provided, that
any such amount shall be calculated after deducting from the sum so payable any
amount of such judgment or order that is covered by a valid and binding policy
of insurance in favor of the Borrower or such Subsidiary), and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or

(i) any of the Guarantee and Collateral Agreement or the Mortgages (if any)
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert, or any Lien created by any
of the Guarantee and Collateral Agreement or the Mortgages (if any) shall cease
to be enforceable and of the same effect and priority (other than with respect
to Liens permitted by Section 7.3) purported to be created thereby (other than
due to a perfection defect arising solely from the failure of the Administrative
Agent to maintain possessory Collateral or failure of the Administrative Agent
to file or maintain a financing statement unless caused by the failure of any
Group Member to perform its obligations under the Loan Documents); or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) a Change in Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this

 

79



--------------------------------------------------------------------------------

Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment

Each Lender hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties

The Administrative Agent may execute any of its duties under this Agreement and
the other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

9.3 Exculpatory Provisions

 

80



--------------------------------------------------------------------------------

Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4 Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders

 

81



--------------------------------------------------------------------------------

Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification

The Lenders agree to indemnify each Agent, each Lead Arranger and their
respective officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity

Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

82



--------------------------------------------------------------------------------

9.9 Successor Administrative Agent

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10 Arrangers, Lead Arrangers, Documentation Agent and Syndication Agent

The Arrangers, the Lead Arrangers, the Documentation Agent and the Syndication
Agent shall not have any duties or responsibilities hereunder or any other Loan
Document in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of

 

83



--------------------------------------------------------------------------------

any of its rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (iv) amend, modify or waive any provision of Sections 2.17(a),
(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender directly affected
thereby; (v) reduce the amount of Net Cash Proceeds or Excess Cash Flow required
to be applied to prepay Term Loans under this Agreement without the written
consent of the Majority Facility Lenders with respect to the Term Facility;
(vi) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (vii) amend, modify or waive any provision of Section 9 or
any other provision of any Loan Document that affects the Administrative Agent
without the written consent of the Administrative Agent; (viii) amend, modify or
waive any provision of Section 2.6 or 2.7 without the written consent of the
Swingline Lender; (ix) amend, modify or waive any provision of Section 3 without
the written consent of the Issuing Lender; (x) amend, modify or waive any
provision of Section 2.4(b), 2.5(b), 2.8(c), 2.10, 2.11(f), 2.14(c) or 2.17(e)
without the written consent of the Fronting Lenders, or (xi) amend, modify or
waive any provision of Section 2.23 without the written consent of the
Administrative Agent, the Swingline Lender and the Issuing Bank. Any such waiver
and any such amendment, supplement or modification shall apply equally to each
of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. If an amendment,
waiver or modification requires the written consent of all Lenders, a Defaulting
Lender’s vote shall not be included except (i) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or L/C Obligations
may not be reduced or excused (except as otherwise provided herein) or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Replaced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.

10.2 Notices

 

84



--------------------------------------------------------------------------------

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Borrower, the Administrative Agent and the Fronting Lenders,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:   

222 Merchandise Mart, Suite 2024

Chicago, Illinois 60654

   Attention: William J. Davis    Telecopy: (312) 506-1208    Telephone: (312)
506-1211 Administrative Agent:   

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, IL 60603

   Attention: Krys J. Szremski    Telecopy: (312) 377-0185    Telephone: (312)
325-3227

provided that any notice, request or demand to or upon the Administrative Agent,
the Fronting Lenders or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, any Fronting Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties

All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

10.5 Payment of Expenses

 

85



--------------------------------------------------------------------------------

The Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Arrangers and the Lead Arrangers for all reasonable out-of-pocket expenses of
the Administrative Agent, the Arrangers and the Lead Arrangers incurred in
connection with the syndication of the Facilities and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent, the Arrangers and the Lead Arrangers and, if necessary,
one local counsel in any applicable jurisdiction (and, in the case of a conflict
of interest, one additional counsel per affected party and any specialist
counsel, if reasonably necessary), and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay or reimburse each Fronting Lender for
all its reasonable out-of-pocket losses, costs or expenses sustained in
connection with any conversion of Obligations, fees, payments or any other
amounts payable to such Fronting Lender from any Foreign Currency to its Dollar
Equivalent; provided that such conversion shall have resulted from the
Borrower’s failure to comply with its obligations hereunder and (d) to pay,
indemnify, and hold each Lender, each Arranger, each Lead Arranger, each Agent
and their respective officers, directors, employees, affiliates, agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Indemnitee or (ii) from a material breach by the
relevant Indemnitee of the express contractual obligations under the Loan
Documents pursuant to a claim made by the Borrower. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to William J. Davis (Telephone No. (312) 506-1211) (Telecopy
No. (312) 506-1208), at the address of the Borrower set forth in Section 10.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive the termination of this Agreement and the repayment
of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments

 

86



--------------------------------------------------------------------------------

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person;

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an affiliate of a
Lender or an Approved Fund; and

(C) the Issuing Lender (such consent not to be unreasonably withheld), provided
that no consent of the Issuing Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of the Revolving Facility or $1,000,000 in the case of
the Term Facility unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 

87



--------------------------------------------------------------------------------

(D) none of the Borrower or any of its Subsidiaries or Affiliates may be an
Assignee; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective Assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
(C) none of the Borrower or any of its Subsidiaries or Affiliates may be a
Participant, and (D) the Borrower, the Administrative Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any

 

88



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits, and subject to the
burdens, of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive (under such Sections and taking into account the portion of the Loan
represented by such participation) with respect to the participation sold to
such Participant except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation. In no event shall any Participant that is a
Non-U.S. Lender be entitled to any benefits of Section 2.19 unless such
Participant complies with Section 2.19(e). Any Participant that makes a claim
under Section 2.18 or Section 2.19 shall also be subject to Section 2.21 and
Section 2.22 as fully as if it were a Lender hereunder.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set-off

 

89



--------------------------------------------------------------------------------

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right during the existence of an Event of Default, without
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

10.8 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

10.9 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration

This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

90



--------------------------------------------------------------------------------

10.11 GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE
INTERPRETATION OF THE DEFINITIONS OF BORROWER MATERIAL ADVERSE EFFECT AND
ECLIPSYS MATERIAL ADVERSE EFFECT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

10.12 Submission To Jurisdiction; Waivers

The Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, exemplary, punitive or consequential damages.

10.13 Acknowledgements

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 No Fiduciary Duty. The Credit Parties and their Affiliates may have
economic interests that conflict with those of the Group Members and their
Affiliates. The Borrower agrees that

 

91



--------------------------------------------------------------------------------

nothing in the Loan Documents will be deemed to create an advisory, agency or
fiduciary relationship or other implied duty between any Credit Party, on the
one hand, and any Group Member on the other. The Borrower acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Group Members, on the other, and (ii) no Credit Party has assumed an advisory or
fiduciary responsibility in favor of any Group Member with respect to the Loan
Documents (or the exercise of rights or remedies with respect thereto) or any
other obligation to the Group Members with respect thereto except the
obligations expressly set forth in the Loan Documents. The Borrower acknowledges
and agrees that the Borrower has consulted its own legal and financial advisors
to the extent it deemed appropriate in connection with the Loan Documents and
that it is responsible for making its own independent judgment with respect to
the Loan Documents or the credit transactions contemplated hereby. The Borrower
agrees that it will not claim any Credit Party has rendered advisory services or
owes a fiduciary or similar duty to the Borrower, in connection with the Loan
Documents. The provisions of this Section 10.14 shall not apply to the financial
advisory and underwriting services provided by Arrangers or any of their
respective affiliates to one or more of the Group Members pursuant to other
agreements.

10.15 Additional Borrowers. The Borrower may designate any wholly owned
Subsidiary as a Borrower under the Revolving Commitments (an “Additional
Borrower”); provided that the Administrative Agent shall be reasonably satisfied
that, with respect to any such Subsidiary which is not a Domestic Subsidiary,
the Revolving Lenders and Fronting Lenders may make loans and other extensions
of credit to such Subsidiary in Dollars and Foreign Currencies in such person’s
jurisdiction in compliance with applicable laws and regulations, without being
required or qualified to do business in such jurisdiction and without being
subject to any unreimbursed or unindemnified Tax or other expense. Such wholly
owned Subsidiary shall become an Additional Borrower and a party to this
Agreement, and all references to the “Borrower” shall be to such Additional
Borrower, as applicable, upon (i) the receipt by the Administrative Agent of
(A) a joinder agreement, in form and substance satisfactory to the
Administrative Agent, executed by such Subsidiary and the Borrower, (B) an
acknowledgement and confirmation by the Guarantors of their guarantee in respect
of the Obligations of such Subsidiary, (C) an amendment and/or supplement to the
Security Documents executed by the applicable Loan Parties and such Subsidiary,
to the extent reasonably requested by the Administrative Agent, (D) corporate or
other applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary substantially
equivalent to comparable documents delivered on the Closing Date and (E) such
other documents or information with respect thereto (including all documentation
and other information required under the Patriot Act) as the Administrative
Agent shall reasonably request and (ii) the Revolving Lenders and Fronting
Lenders being provided with (A) five Business Days’ prior notice of any
Additional Borrower that is a Domestic Subsidiary being added pursuant to this
Section 10.15 and (B) 10 Business Days’ prior notice of any Additional Borrower
that is a Foreign Subsidiary being added pursuant to this Section 10.15.

10.16 Releases of Guarantees and Liens

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraph (b) below.

 

92



--------------------------------------------------------------------------------

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations under the Loan Documents (other than contingent indemnity and
reimbursement obligations not then due and payable and Obligations under or in
respect of Specified Swap Agreements or Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding (or all Letters of Credit shall have been
fully cash collateralized in accordance with the terms of this Agreement), the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement; provided
that nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof (who shall be informed of the provisions of this
Section), (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (who shall be
informed of the provisions of this Section), (d) upon the request or demand of
any Governmental Authority, (e) to the extent required by any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) to the extent required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than due to breach of the provisions of this Section, (h) that becomes available
to the Agents on a nonconfidential basis from a source other than the Borrower
or any of its subsidiaries, officers, directors, employees or advisors, (i) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.17 Judgment Currency

(a) The Loan Parties’ obligations hereunder and under the other Loan Documents
to make payments in Dollars shall not be discharged or satisfied by any tender
or recovery pursuant to any

 

93



--------------------------------------------------------------------------------

judgment expressed in or converted into any currency other than Dollars, except
to the extent that such tender or recovery results in the effective receipt by
the Administrative Agent or the respective Lender or Issuing Bank of the full
amount of Dollars expressed to be payable to the Administrative Agent or such
Lender or Issuing Bank under this Agreement or the other Loan Documents. If, for
the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.17, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

10.18 WAIVERS OF JURY TRIAL

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.19 USA Patriot Act

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., as Borrower By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, Swingline
Lender and as a Lender By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

                                         , as a Lender By:  

 

  Name:   Title:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

AMENDMENT AND RESTATEMENT AGREEMENT, dated as of March 31, 2011 (this
“Agreement”), among ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), the lenders party hereto (the “Lenders”), J.P.
MORGAN EUROPE LIMITED, as foreign currency agent, and JPMORGAN CHASE BANK, N.A.,
as administrative agent (the “Administrative Agent”) under the Credit Agreement,
dated as of August 20, 2010 among the Borrower, the Lenders from time to time
party thereto, the Administrative Agent and the other agents party thereto, as
in effect on the date hereof (the “Original Credit Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders and the Administrative
Agent have agreed to enter into this amendment and restatement of the Original
Credit Agreement; and

WHEREAS, the Borrower has requested, and J.P. Morgan Europe Limited has agreed
to act as Foreign Currency Agent upon the Restatement Effective Date;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below or, if not defined therein, in the Original Credit Agreement.

SECTION 2. Amendment and Restatement of the Original Credit Agreement. (a) On
the Restatement Effective Date (as defined below), the Original Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Restated Credit Agreement”), and the Administrative Agent is hereby
directed by the Required Lenders to enter into such Loan Documents and to take
such other actions as may be required to give effect to the transactions
contemplated hereby. From and after the effectiveness of such amendment and
restatement, the terms “Agreement”, “herein”, “hereinafter, “hereto”, “hereof”
and words of similar import, as used in the Restated Credit Agreement, shall,
unless the context otherwise requires, refer to the Original Credit Agreement as
amended and restated in the form of the Restated Credit Agreement, and the term
“Credit Agreement”, as used in the other Loan Documents, shall mean the Restated
Credit Agreement.

(b) The aggregate principal amount of all Loans and all Letters of Credit
outstanding under the Original Credit Agreement on the Restatement Effective
Date shall continue to be outstanding under the Restated Credit Agreement and
the terms of the Restated Credit Agreement will govern the rights of the
Borrower, the Lenders and the Issuing Lender with respect thereto.

SECTION 3. Conditions to Effectiveness of Agreement. (a) This Agreement shall
become effective on the date (the “Restatement Effective Date”) on which all of
the following conditions precedent have been satisfied or waived:

(i) the Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by a duly authorized officer of each of
(A) the Borrower, (B) the Fronting Lenders, (C) J.P. Morgan Europe Limited, as
Foreign Currency Agent, (D)



--------------------------------------------------------------------------------

each Revolving Lender and (E) each Term Lender;

(ii) the Administrative Agent shall have received an executed Acknowledgement
and Confirmation, in the form attached hereto as Exhibit B, from an authorized
officer of each Loan Party;

(iii) the Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.2 of the Restated Credit Agreement; and

(iv) the Administrative Agent shall have received (i) all fees and other amounts
due and payable on or prior to the Restatement Effective Date for which invoices
have been presented, including all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document and (ii) a
consent fee payable for the account of each Lender (other than a Defaulting
Lender) that has returned an executed signature page to this Agreement to the
Administrative Agent at or prior to 5:00 p.m., New York City time on March 18,
2011 (the “Consent Deadline” and each such Lender, a “Consenting Lender”) equal
to 0.05% of the sum of (x) the aggregate principal amount of Term Loans, if any,
held by such Consenting Lender as of the Consent Deadline and (y) the aggregate
amount of the Revolving Commitment, if any, of such Consenting Lender as of the
Consent Deadline.

SECTION 4. Effect on the Loan Documents. (a) This Agreement shall not extinguish
the Loans outstanding under the Original Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the Loans
outstanding under the Original Credit Agreement, which shall remain outstanding
after the Restatement Effective Date as modified hereby. Notwithstanding any
provision of this Agreement, the provisions of Sections 2.18, 2.19, 2.20, and
10.5 of the Restated Credit Agreement are effective as to all matters arising
out of or in any way related to facts or events existing or occurring prior to
the Restatement Effective Date to the same extent the provisions of
Section 2.18, 2.19, 2.20 and 10.5 of the Original Credit Agreement were
applicable thereto. Except as specifically amended herein, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. The Borrower hereby agrees, with respect to each Loan
Document to which it is a party, that all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to this Agreement.

(b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

(c) By execution of this Agreement, J.P. Morgan Europe Limited hereby agrees to
act as Foreign Currency Agent.

(d) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

SECTION 5. Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transaction contemplated hereby, including, without limitation,
the reasonable fees and disbursements of counsel to the

 

2



--------------------------------------------------------------------------------

Administrative Agent.

SECTION 6. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.17 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 7. Amendments; Execution in Counterparts. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, the Administrative Agent and the Required Lenders. This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

 

Name:   Title:  

 

Restatement Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

Restatement Agreement



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as Foreign Currency Agent By:  

 

Name:   Title:  

 

Restatement Agreement



--------------------------------------------------------------------------------

[LENDER] By:  

 

  Name:   Title:

 

Restatement Agreement



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the Amendment and Restatement Agreement, dated as of
March 31, 2011 (the “Amendment Agreement”), which amends and restates the CREDIT
AGREEMENT, dated as of August 20, 2010 (the “Original Credit Agreement”), among
ALLSCRIPTS HEALTHCARE SOLUTIONS, INC., a Delaware corporation (the “Borrower”),
the lenders party thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”), and the other agents party
thereto.

2. The Original Credit Agreement is being amended and restated pursuant to the
Amendment Agreement in the form attached as Exhibit A to the Amendment Agreement
(the “Restated Credit Agreement”). Each of the parties hereto hereby agrees,
with respect to each Loan Document to which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment Agreement; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment Agreement, as
collateral security for its obligations, liabilities and indebtedness under the
Restated Credit Agreement and under its guarantees in the Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by one or more of the
parties to this Acknowledgement and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgement and Confirmation by email or facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

[rest of page intentionally left blank]